      Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 1 of 30




UNITED STATES
UNITED STATES DISTRICT
              DISTRICT COURT
                       COURT
SOUTHERN DISTRICT
SOUTHERN  DISTRICT OF
                   OF NEW
                      NEW YORK
                          YORK


ROBERT O'NEIL,
ROBERT O’NEIL,

                       Plaintiff,
                       Plaintiff,              Case No.
                                               Case No. 1:19-cv-9769-AT
                                                        1:19-cv-9769-AT

     -- against
        against --

EMILY RATAJKOWSKI, and
EMILY RATAJKOWSKI, and EMRATA HOLDINGS,
                       EMRATA HOLDINGS,
LLC,
LLC,

                       Defendants.
                       Defendants.

DEFENDANTS’ OPPOSITION
DEFENDANTS' OPPOSITION TO
                       TO PLAINTIFF’S CROSS-MOTION FOR
                          PLAINTIFF'S CROSS-MOTION     SUMMARY
                                                   FOR SUMMARY
        JUDGMENT AND
        JUDGMENT   AND REPLY
                       REPLY IN
                             IN SUPPORT
                                SUPPORT OF
                                        OF DEFENDANTS'
                                           DEFENDANTS’
      MOTION
      MOTION FOR  SUMMARY JUDGMENT
              FOR SUMMARY  JUDGMENT AND
                                      AND ATTORNEY'S
                                          ATTORNEY’S FEES
                                                     FEES




                                                             Daniel A.
                                                             Daniel   A. Schnapp
                                                                         Schnapp
                                                      NIXON PEABODY,
                                                      NIXON   PEABODY, LLP  LLP
                                                              55
                                                              55 W.W. 46th
                                                                      46th Street
                                                                           Street
                                                          New York,
                                                          New  York, NYNY 10036
                                                                           10036
                                                                (212) 940-3026
                                                                (212)   940-3026
                                                  dschnapp@nixonpeabody.com
                                                  dschnapp@nixonpeabody. corn
                                                       Attorneys for
                                                       Attorneys  for Defendants
                                                                      Defendants
          Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 2 of 30




                                                  TABLE OF CONTENTS
                                                  TABLE OF CONTENTS

                                                                                                                                           Page
                                                                                                                                           Page

I.
I.     INTRODUCTION.................................................................................................................... 11
       INTRODUCTION
II.
II.    LEGAL
       LEGAL STANDARD
             STANDARD .............................................................................................................. 2
                                                                                                                                     2
III.
III.   ARGUMENT ........................................................................................................................... 33
       ARGUMENT
       POINT II
       POINT             Plaintiff has
                         Plaintiff has not
                                       not Produced
                                            Produced Necessary
                                                             Necessary EvidenceEvidence to      to Prove
                                                                                                    Prove the  the O'Neil
                                                                                                                     O’Neil
                         Photograph   is Protected        by   a  Valid     and    Enforceable
                         Photograph is Protected by a Valid and Enforceable Copyright                   Copyright
                         Registration .......................................................................................................... 33
                         Registration
                         a.
                         a.      The  O’Neil Photograph
                                 The O'Neil   Photograph isis Not
                                                              Not Sufficiently     Original ............................... 33
                                                                  Sufficiently Original
                         b.
                         b.      Plaintiff has
                                 Plaintiff has Failed
                                               Failed to
                                                      to Provide
                                                         Provide Evidence
                                                                  Evidence of  of Which
                                                                                   Which Photographs
                                                                                               Photographs
                                 are Covered
                                 are Covered byby the
                                                  the ‘330  Registration ........................................................ 66
                                                      '330 Registration
       POINT II
       POINT II          The Instagram Stories
                         The Instagram         Post was
                                       Stories Post was Fair
                                                        Fair Use
                                                             Use ........................................................... 9
                                                                                                                             9
                         a.
                         a.      The Use was
                                 The Use   was Transformative
                                                   Transformative ..................................................................... 9         9
                         b.
                         b.      The O’Neil Photograph
                                 The O'Neil     Photograph is       is Subject
                                                                        Subject to    to Only
                                                                                          Only Minimal
                                                                                                    Minimal Protection,
                                                                                                                   Protection,
                                 if Any......................................................................................................... 12
                                 if Any                                                                                                          12
                         c.
                         c.      The Amount and
                                 The Amount       and Substantiality
                                                          Substantiality of      of the
                                                                                      the O'Neil
                                                                                            O’Neil Photograph
                                                                                                        Photograph Used      Used
                                 Weighs
                                 Weighs in    Favor of
                                          in Favor       of aa Finding
                                                                Finding of    of Fair
                                                                                   Fair UseUse .............................................. 13 13
                         d.
                         d.      There was no
                                 There was    no Harm
                                                    Harm to   to the
                                                                  the Market
                                                                         Market for        the O'Neil
                                                                                      for the     O’Neil Photograph
                                                                                                              Photograph .............. 14       14
       POINT III
       POINT     Defendant’s Remaining
             III Defendant's  Remaining Affirmative
                                                  Affirmative DefensesDefenses Should  Should Not  Not be  be
                 Dismissed ........................................................................................................... 15
                 Dismissed                                                                                                             15
                         a.
                         a.      The First, Third,
                                 The First, Third, andand Twelfth          Affirmative Defenses
                                                             Twelfth Affirmative                Defenses Should Should Not   Not
                                 be Dismissed
                                 be Dismissed ............................................................................................. 1515
                         b.
                         b.      The
                                 The Second,   Fourth, Seventh,
                                     Second, Fourth,        Seventh, Eighth,             Ninth, and
                                                                            Eighth, Ninth,          and Tenth,
                                                                                                           Tenth,
                                 Affirmative Defenses
                                 Affirmative  Defenses Should Should Not   Not be be Dismissed
                                                                                       Dismissed .................................... 16      16
                         c.
                         c.      The Fifth and
                                 The Fifth  and Sixth      Affirmative Defenses
                                                 Sixth Affirmative             Defenses Should  Should Not  Not be  be
                                 Dismissed .................................................................................................. 17
                                 Dismissed                                                                                                    17
                         d.
                         d.      The
                                 The Eleventh,   Thirteenth, and
                                     Eleventh, Thirteenth,           and Fourteenth
                                                                            Fourteenth Affirmative
                                                                                               Affirmative Defenses Defenses
                                 Should Not be
                                 Should Not   be Dismissed
                                                  Dismissed ......................................................................... 17      17
       POINT IV
       POINT IV Plaintiff
                Plaintiff Is
                          Is Not
                             Not Entitled to Any
                                 Entitled to Any Damages
                                                 Damages ........................................................ 18
                                                                                                                  18
       POINT V
       POINT V Defendant's
               Defendant’s Motion
                           Motion for Attorneys’ Fees
                                  for Attorneys' Fees Should be Granted
                                                      Should be Granted ......................... 21
                                                                                                  21
IV.
IV.    CONCLUSION ...................................................................................................................... 23
       CONCLUSION                                                                                                                        23




                                                                      i
               Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 3 of 30




                                                    TABLE OF AUTHORITIES
                                                    TABLE OF AUTHORITIES

                                                                                                                                             Page(s)
                                                                                                                                             Page(s)

Federal Cases
Federal Cases

Adlife Mktg.
Adlife Mktg. & & Commc’ns
                   Commc'ns Co.,              Inc. v.
                                      Co., Inc.          Buckingham Bros.,
                                                     v. Buckingham             Bros.,
    LLC, No. 519CV0796LEKCFH,
    LLC, No.    519CV0796LEKCFH, 2020                  2020 WL  WL 4795287
                                                                        4795287 (N.D.N.Y.
                                                                                       (N.D.N.Y. Aug.     Aug. 18, 18,
    2020).............................................................................................................................................. 21
   2020)                                                                                                                                                21

American Geophysical
American Geophysical Union
                      Union v.
                             v. Texaco
                                 Texaco Inc.,Inc.,
  60  F.3d 913 (2d Cir.1994)......................................................................................................
  60 F.3d 913 (2d Cir.1994)                                                                                                        11, 14
                                                                                                                                   11, 14

Baker v.
Baker v. Urban
         Urban Outfitters,  Inc.,
                Ouffitters, Inc.,
   431 F.
   431  F. Supp. 2d 351
           Supp. 2d 351................................................................................................................21,
                                                                                                                                       21, 22
                                                                                                                                           22

Barcroft Media,
Barcroft Media, Ltd.
                 Ltd. v.
                      v. Coed  Media Group,
                         Coed Media            LLC,
                                     Group, LLC,
   297 F.
   297  F. Supp.
           Supp. 3d 339 (S.D.N.Y.
                 3d 339   (S.D.N.Y. 2017)
                                    2017) .............................................................................. 9,
                                                                                                                         9, 10,
                                                                                                                            10, 13
                                                                                                                                13

Bell Atl.
Bell Atl. Corp.
          Corp. v.
                 v. Twombly,
                    Twombly,
    550   U.S. 554
    550 U.S.   554 (2007)
                    (2007) ..................................................................................................................... 15
                                                                                                                                                 15

Blanch v.
Blanch    Koons,
       v. Koons,
   467 F.3d
   467 F.3d 244
            244 (2d
                 (2d Cir.
                     Cir. 2006)
                          2006) ........................................................................................................ 12
                                                                                                                                         12

Bryant v.
Bryant    Media Right
       v. Media Right Prods.,
                      Prods.,
   603  F.3d 135
   603 F.3d  135 (2d
                 (2d Cir.
                     Cir. 2010)
                          2010) ........................................................................................................ 21
                                                                                                                                         21

Campbell
Campbell v. Acuff-Rose Music,
         v. Acuff-Rose Music, Inc.,
                              Inc.,
  510 U.S. 569,
  510 U.S.       114 S.
            569, 114    Ct. 1164,
                     S. Ct. 1164, 127
                                  127 L.
                                      L. Ed. 2d 500
                                         Ed. 2d     (1994) ............................................ 11,
                                                500 (1994)                                              11, 12,
                                                                                                            12, 13
                                                                                                                13

Capitol Records, LLC
Capitol Records, LLC v. Escape Media
                     v. Escape Media Grp., Inc.,
                                     Grp., Inc.,
   No. 12CV06646AJNSN,
   No.  12CV06646AJNSN, 20142014 WL
                                 WL 12698683
                                     12698683 (S.D.N.Y.
                                                (S.D.N.Y. May
                                                          May 28,
                                                              28, 2014)
                                                                  2014).................................. 22

Cariou
Cariou v. Prince,
       v. Prince,
   714 F.3d
   714 F.3d 694   (2d Cir.
             694 (2d  Cir. 2013)
                           2013) ....................................................................................................9,
                                                                                                                                     9, 16
                                                                                                                                        16

Castle Rock Entm't,
Castle Rock Entm’t, Inc.
                    Inc. v.
                         v. Carol  Pub. Grp.,
                            Carol Pub.               Inc.,
                                           Grp., Inc.,
   150 F.3d
   150  F.3d 132
             132 (2d
                 (2d Cir.
                     Cir. 1998)
                          1998) ........................................................................................................ 11
                                                                                                                                         11

Coach, Inc. v.
Coach, Inc.    Kmart Corps.,
            v. Kmart Corps.,
   756 F.
   756  F. Supp. 2d 421
           Supp. 2d 421 (S.D.N.Y.
                        (S.D.N.Y. 2010)
                                  2010) ......................................................................................... 17
                                                                                                                                  17

Coleman
Coleman v. ESPN, Inc.,
        v. ESPN,  Inc.,
   764 F. Supp. 290 (S.D.N.Y. 1991)
   764 F. Supp. 290 (S.D.N.Y. 1991) ........................................................................................17,
                                                                                                                            17, 18
                                                                                                                                18

Consumers
Consumers Union  of U.S.,
           Union of       Inc. v.
                    U.S., Inc.    New Regina
                               v. New Regina Corp.,Corp.,
   664 F. Supp.
   664 F. Supp. 753 (S.D.N.Y. 1987)
                753 (S.D.N.Y.   1987) .............................................................................................. 11
                                                                                                                                     11


                                                                           ii
                                                                           ii
               Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 4 of 30




Cruz
Cruz v.
     v. Cox Media Grp.,
        Cox Media Grp.,
   LLC,  444 F.
   LLC, 444  F. Supp. 3d 457
                Supp. 3d 457 (E.D.N.Y.
                             (E.D.N.Y. 2020)
                                       2020) ................................................................................. 66

Davis v.
Davis v. Gap, Inc.,
         Gap, Inc.,
   246 F.3d
   246  F.3d 152
             152 (2d
                 (2d Cir.2001)
                     Cir.2001) ......................................................................................................... 12
                                                                                                                                         12

ELLIOT McGUCKEN,
ELLIOT  McGUCKEN, Plaintiff,
                     Plaintiff, v. NEWSWEEK LLC,
                                v. NEWSWEEK   LLC, Defendant.,
                                                   Defendant.,
   No. 19
   No. 19 CIV.
          CIV. 9617
               9617 (KPF), 2020 WL
                    (KPF), 2020    WL 6135733 (S.D.N.Y. Oct.
                                      6135733 (S.D.N.Y. Oct. 19,
                                                             19, 2020)
                                                                 2020) ................................. 13
                                                                                                         13

Ferdman v.
Ferdman v. CBS  Interactive, Inc.,
           CBS Interactive,  Inc.,
   342 F. Supp. 3d 515 (S.D.N.Y.   2018) ...................................................................................6,
   342 F. Supp. 3d 515 (S.D.N.Y. 2018)                                                                                         7, 88
                                                                                                                            6, 7,

Goodman
Goodman v.
         v. Universal Beauty Prods.
            Universal Beauty Prods. Inc.,
                                    Inc.,
   No. 17-cv-1716(KBF),
  No.  17-cv-1716(KBF), 2018
                         2018 WL
                               WL 1274855
                                    1274855 (S.D.N.Y.
                                            (S.D.N.Y. Mar.
                                                      Mar. 9,
                                                           9, 2018)
                                                              2018)......................................... 88

Granger
Granger v.
        v. Gill Abstract Corp.,
           Gill Abstract  Corp.,
   566 F. Supp.
   566 F.        2d 323
          Supp. 2d  323 (S.D.N.Y.
                         (S.D.N.Y. 2008)
                                   2008) ......................................................................................... 18
                                                                                                                                   18

Harper &
Harper   Row, Publishers,
       & Row, Publishers, Inc.
                            Inc. v. Nation Enters.,
                                 v. Nation Enters.,
   471 U.S.
   471 U.S. 539, 105 S.
            539, 105    Ct. 2218,
                     S. Ct.  2218, 85  L. Ed.
                                    85 L.     2d 588
                                          Ed. 2d     (1985) .....................................................10,
                                                 588 (1985)                                                      10, 14
                                                                                                                     14

Hub Floral
Hub Floral Corp.
           Corp. v. Royal Brass
                 v. Royal  Brass Corp.,
                                 Corp.,
   454 F.2d
   454 F.2d 1226
            1226 (2d
                  (2d Cir.
                      Cir. 1972)
                           1972) ...................................................................................................... 20
                                                                                                                                        20

Kregos v.
Kregos    Associated Press,
       v. Associated Press,
   937 F.2d
   937 F.2d 700
             700 (2d Cir. 1991)
                 (2d Cir. 1991) ........................................................................................................ 16
                                                                                                                                         16

L.A. Printex
L.A. Printex Indus.,
             Indus., Inc.
                     Inc. v. Le Chateau,
                          v. Le          Inc.,
                                Chateau, Inc.,
   No. 11
   No.  11 CIV.
           CIV. 4248
                 4248 LTS,    2012 WL
                       LTS, 2012   WL 987590
                                       987590 (S.D.N.Y.
                                               (S.D.N.Y. Mar.
                                                         Mar. 23,
                                                              23, 2012)
                                                                  2012) ....................................... 33

Lish v.
Lish    Harper’s Magazine
     v. Harper's  Magazine Found.,
                           Found.,
    807  F. Supp.
    807 F.        1090 (S.D.N.Y.
            Supp. 1090           1992), amended,
                       (S.D.N.Y. 1992),  amended, No.   No. 91 91 CIV.
                                                                    CIV. 07820782 (MEL),
                                                                                       (MEL),
    1993 WL
    1993  WL 7576
              7576 (S.D.N.Y.
                    (S.D.N.Y. Jan. 7, 1993)
                              Jan. 7, 1993)...................................................................................... 11
                                                                                                                                  11

Louise Paris,
Louise Paris, Ltd.
              Ltd. v. Standard Fabrics
                   v. Standard Fabrics Int'l,
                                       Int’l, Inc.,
                                              Inc.,
   No. 15
   No.  15 CIV.
           CIV. 3250
                 3250 (PKC),  2016 WL
                       (PKC), 2016 WL 4203548
                                        4203548 (S.D.N.Y.
                                                    (S.D.N.Y. Aug.
                                                              Aug. 8,
                                                                   8, 2016)
                                                                      2016) .................................... 9
                                                                                                                 9

Mannion v.
Mannion v. Coors Brewing Co.,
           Coors Brewing Co.,
  377 F.
  377 F. Supp. 2d 444
         Supp. 2d 444 (S.D.N.Y.
                      (S.D.N.Y. 2005)
                                2005) ........................................................................................... 4
                                                                                                                                  4

Mantel v.
Mantel    Microsoft Corp.,
       v. Microsoft   Corp.,
  No. 16-CV-5277
  No.  16-CV-5277 (MN),(AJN), 2018  2018 WL  WL 1602863
                                                     1602863 (S.D.N.Y.
                                                                     (S.D.N.Y. Mar.   Mar. 29, 29, 2018),
                                                                                                     2018),
  reconsideration denied,
  reconsideration    denied, No.  No. 16-CV-5277
                                         16-CV-5277 (AJN),     (AJN), 2019  2019 WL  WL 367823
                                                                                             367823 (S.D.N.Y.
                                                                                                          (S.D.N.Y.
  Jan.  30, 2019)
  Jan. 30,  2019) ..........................................................................................................................6, 7, 88
                                                                                                                                            6, 7,

Masi v.
Masi    Moguldom Media
     v. Moguldom  Media Grp. LLC,
                        Grp. LLC,
  No. 18
  No.   18 CIV.
           CIV. 2402
                2402 (PAC), 2019 WL
                     (PAC), 2019 WL 3287819
                                    3287819 (S.D.N.Y.
                                            (S.D.N.Y. July 22, 2019)
                                                      July 22, 2019) ................................... 88


                                                                        iii
                                                                        iii
               Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 5 of 30




Matthew Bender
Matthew Bender && Co.
                  Co. v.
                      v. W.  Pub. Co.,
                          W. Pub.  Co.,
   158 F.3d
   158 F.3d 674 (2d Cir.
            674 (2d Cir. 1998)
                         1998) .......................................................................................................... 4
                                                                                                                                          4

McGucken v.
McGucken    Newsweek LLC,
         v. Newsweek LLC,
  No. 19
  No. 19 CIV.
         CIV. 9617
              9617 (KPF), 2020 WL
                   (KPF), 2020 WL 2836427
                                  2836427 (S.D.N.Y.
                                          (S.D.N.Y. June 1, 2020)
                                                    June 1, 2020) ................................... 13
                                                                                                      13

Morales v.
Morales v. Quintel Entm’t, Inc.,
           Quintel Entm't, Inc.,
  249 F.3d
  249  F.3d 115
            115 (2d
                 (2d Cir.2001)
                     Cir.2001) ........................................................................................................... 33

Nat’l Football
Nat'l Football League
               League v. PrimeTime 24
                      v. PrimeTime 24 Joint
                                      Joint Venture,
                                                Venture,
   131 F.
   131  F. Supp. 2d 458
           Supp. 2d 458 (S.D.N.Y.
                        (S.D.N.Y. 2001)
                                  2001) ......................................................................................... 22
                                                                                                                                  22

Oriental Art Printing,
Oriental Art Printing, Inc.  Inc. v. v. Goldstar         Printing Corp.,
                                         Goldstar Printing             Corp.,
   175 F.
   175  F. Supp.
           Supp. 2d 2d 542       (S.D.N.Y. 2001)
                          542 (S.D.N.Y.            2001) affd aff’d mem.,
                                                                       mem., 34   34 F.F. App'x
                                                                                            App’x 401  401 (2d (2d Cir.
                                                                                                                     Cir.
   2002).............................................................................................................................................. 15
   2002)                                                                                                                                               15

Otto
Otto v. Hearst Commc’ns,
     v. Hearst             Inc.,
               Commc'ns, Inc.,
   345 F.
   345   F. Supp.
            Supp. 3d 412 (S.D.N.Y.
                  3d 412 (S.D.N.Y. 2018)
                                   2018) ......................................................................................... 14
                                                                                                                                   14

Palmer/Kane LLC
Palmer/Kane LLC v.
                v. Gareth Stevens Publg,
                   Gareth Stevens Publg,
   No. 1:15-CV-7404-GHW,
   No. 1:15-CV-7404-GHW, 2017
                           2017 WL
                                 WL 3973957
                                     3973957 (S.D.N.Y.
                                             (S.D.N.Y. Sept. 7, 2017)
                                                       Sept. 7, 2017)................................. 19
                                                                                                       19

Papazian v.
Papazian    Sony Music
         v. Sony Music Entm't,
                       Entm’t,
   No. 16-CV-07911
   No. 16-CV-07911 (RJS),
                     (RJS), 2017
                            2017 WL
                                 WL 4339662
                                    4339662 (S.D.N.Y.
                                            (S.D.N.Y. Sept. 28, 2017)
                                                      Sept. 28, 2017) ................................ 18
                                                                                                       18

Peer Inel
Peer Int’l Corp.
           Corp. v. Luna Records,
                 v. Luna Records, Inc.,
                                  Inc.,
   887
   887 F. Supp. 560 (S.D.N.Y. 1995) .............................................................................................. 19
        F. Supp. 560  (S.D.N.Y. 1995)                                                                                              19

Peter Pan
Peter Pan Fabrics,
           Fabrics, Inc.
                    Inc. v. Dan River
                         v. Dan River Mills,
                                      Mills, Inc.,
                                             Inc.,
   295 F.
   295  F. Supp. 1366 (S.D.N.Y.),
           Supp. 1366              aff’d, 415
                       (S.D.N.Y.), affd,  415 F.2d
                                               F.2d 1007
                                                    1007 (2d
                                                         (2d Cir.
                                                             Cir. 1969)
                                                                  1969) ........................................ 20
                                                                                                                 20

Polsby v.
Polsby     St. Martin's
        v. St. Martin’s Press,
                        Press, Inc.,
                                   Inc.,
   No. 97
   No.   97 Civ.
            Civ. 690,
                  690, 2000
                       2000 WL WL 9805798057 (S.D.N.Y.
                                                  (S.D.N.Y. Jan.    Jan. 18,18, 2000),
                                                                                  2000), affd,aff’d, 88 F. F. App'x
                                                                                                               App’x
   90 (2d
   90  (2d Cir.
            Cir. 2001)
                 2001) ....................................................................................................................21,
                                                                                                                                           21, 22
                                                                                                                                               22

Psihoyos v.
Psihoyos    Nat’l Geographic
         v. Nat'l            Soc’y,
                  Geographic Soc'y,
    409 F.
    409 F. Supp. 2d 268
           Supp. 2d 268 (S.D.N.Y.
                        (S.D.N.Y. 2005)
                                  2005) ....................................................................................... 4,
                                                                                                                                4, 55

Ringgold v.
Ringgold    Black Entm't
         v. Black Entm’t Television,     Inc.,
                          Television, Inc.,
   126 F.3d
   126 F.3d 70  (2d Cir.
             70 (2d Cir. 1997)
                         1997)........................................................................................................... 12
                                                                                                                                          12

Rogers v.
Rogers    Koons,
       v. Koons,
   960 F.2d
   960 F.2d 301
            301 (2d
                 (2d Cir.
                     Cir. 1992)
                          1992) .......................................................................................................... 4
                                                                                                                                           4

Sands v.
Sands v. CBS Interactive Inc.,
         CBS Interactive Inc.,
   No. 18-CV-7345,
   No. 18-CV-7345, 2019
                     2019 WL
                           WL 1447-14
                               1447-14 (S.D.N.Y.
                                       (S.D.N.Y. Mar.
                                                 Mar. 13,
                                                      13, 2019)
                                                          2019) ................................................ 55




                                                                          iv
                                                                          iv
               Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 6 of 30




Seelie v.
Seelie    Original Media
       v. Original Media Grp. LLC,
                         Grp. LLC,
   No. 19-CV-5643,
   No.  19-CV-5643, 2020
                     2020 WL
                           WL 136659
                               136659 (E.D.N.Y.
                                      (E.D.N.Y. Jan. 13, 2020)
                                                Jan. 13, 2020) ................................................. 21
                                                                                                                 21

Stridiron v.
Stridiron v. Cmty. Broadcasters, LLC,
             Cmty. Broadcasters, LLC,
    No. 519CV108MADATB,
    No. 519CV108MADATB, 2019  2019 WL
                                    WL 2569863
                                       2569863 (N.D.N.Y.
                                               (N.D.N.Y. June 21, 2019)
                                                         June 21, 2019) .............................. 21
                                                                                                       21

Swatch Grp.
Swatch      Mgmt. Servs.
       Grp. Mgmt.  Servs. Ltd.
                          Ltd. v. Bloomberg L.P.,
                               v. Bloomberg           L.P.,
   756 F.3d
   756 F.3d 73 (2d Cir.
            73 (2d Cir. 2014)
                        2014).......................................................................................................9,
                                                                                                                                    9, 10
                                                                                                                                       10

Warner Bros., Inc.
Warner Bros., Inc. v. Dae Rim
                   v. Dae Rim Trading,   Inc.,
                              Trading, Inc.,
   677 F.Supp.  740  (S.D.N.Y.1988)
   677 F.Supp. 740 (S.D.N.Y.1988)   ................................................................................................ 19
                                                                                                                                     19

Whimsicality, Inc. v.
Whimsicality, Inc.    Rubie’s Costume
                   v. Rubie's Costume Co.,         Inc.,
                                           Co., Inc.,
   891 F.2d 452
   891 F.2d  452 (2d
                 (2d Cir.1989)
                      Cir.1989) ........................................................................................................... 4
                                                                                                                                            4

White
White v.
      v. W. Pub. Corp.,
         W. Pub. Corp.,
   29 F.
   29 F. Supp. 3d 396
         Supp. 3d 396 (S.D.N.Y.
                      (S.D.N.Y. 2014)
                                2014) ........................................................................................... 14
                                                                                                                                  14

Williams
Williams v.
         v. Crichton,
            Crichton,
   84 F.3d 581
   84 F.3d      (2d Cir.
            581 (2d Cir. 1996)
                         1996)........................................................................................................... 16
                                                                                                                                          16

Federal
Federal Statutes
        Statutes

17 U.S.C.
17 U.S.C. §§ 101
             101 .............................................................................................................................19,
                                                                                                                                              19, 20
                                                                                                                                                  20

17 U.S.C.
17 U.S.C. §§ 107
             107 .............................................................................................................................11,
                                                                                                                                              11, 16
                                                                                                                                                  16

17 U.S.C.
17 U.S.C. §§ 107(2)
             107(2) .............................................................................................................................. 12
                                                                                                                                                   12

17 U.S.C.
17 U.S.C. §§ 107(3)
             107(3) .............................................................................................................................. 13
                                                                                                                                                   13

17 U.S.C.
17 U.S.C. §
          § 107(4)
            107(4) .............................................................................................................................. 14
                                                                                                                                                  14

17 U.S.C.
17 U.S.C. §§ 412
             412 .............................................................................................................................19,
                                                                                                                                              19, 20
                                                                                                                                                  20

17 U.S.C.
17 U.S.C. §§ 504(c)(2)
             504(c)(2) ...................................................................................................................16,
                                                                                                                                          16, 22
                                                                                                                                              22

28 U.S.C.
28 U.S.C. §§ 1927
             1927 ................................................................................................................................. 21
                                                                                                                                                    21

17 U.S.C.
17 U.S.C. §
          § 505
            505 ................................................................................................................................... 21
                                                                                                                                                    21

Rules
Rules

Fed.R.Civ.P. 56(c)
Fed.R.Civ.P. 56(c) ..........................................................................................................................2,
                                                                                                                                             2, 19
                                                                                                                                                19

FRCP 11
FRCP 11 .............................................................................................................................................. 21
                                                                                                                                                       21

Rule 56.1
Rule 56.1 .........................................................................................................................................5, 20
                                                                                                                                                   5, 20


                                                                           v
                                                                           v
             Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 7 of 30




     I.
     I.        INTRODUCTION
               INTRODUCTION

          Plaintiff is
          Plaintiff is aa paparazzi
                          paparazzi photographer
                                    photographer who
                                                 who regularly parks outside
                                                     regularly parks outside Defendant
                                                                             Defendant Emily
                                                                                       Emily

Ratajkowski’s ("Ms.
Ratajkowski's (“Ms. Ratajkowski")
                    Ratajkowski”) home
                                  home and
                                       and follows her in
                                           follows her in the
                                                          the hope
                                                              hope that
                                                                   that he
                                                                        he can
                                                                           can take
                                                                               take her
                                                                                    her

photograph without
photograph without her
                   her permission,
                       permission, and
                                   and then
                                       then sell
                                            sell it
                                                 it to
                                                    to aa third
                                                          third party.
                                                                party. On
                                                                       On one
                                                                          one occasion
                                                                              occasion last
                                                                                       last fall,
                                                                                            fall,

after Plaintiff
after Plaintiff followed
                followed Ms.
                         Ms. Ratajkowski
                             Ratajkowski to
                                         to her
                                            her apartment
                                                apartment building
                                                          building and
                                                                   and took
                                                                       took nine
                                                                            nine photos
                                                                                 photos of
                                                                                        of her
                                                                                           her in
                                                                                               in

rapid succession,
rapid succession, Ms.
                  Ms. Ratajkowski
                      Ratajkowski allegedly
                                  allegedly used
                                            used one
                                                 one of
                                                     of Plaintiff's
                                                        Plaintiff’s unauthorized
                                                                    unauthorized photographs
                                                                                 photographs —
                                                                                             –

in which
in which Ms.
         Ms. Ratajkowski's
             Ratajkowski’s face
                           face is covered by
                                is covered by aa bouquet
                                                 bouquet of
                                                         of flowers – to
                                                            flowers — to comment
                                                                         comment on
                                                                                 on her
                                                                                    her

perception of
perception of the
              the predatory
                  predatory nature
                            nature of
                                   of Plaintiff's
                                      Plaintiff’s practice.
                                                  practice. This
                                                            This post
                                                                 post was
                                                                      was automatically
                                                                          automatically deleted
                                                                                        deleted

from Ms.
from Ms. Ratajkowski's
         Ratajkowski’s Instagram
                       Instagram Stories account after
                                 Stories account after 24
                                                       24 hours.
                                                          hours. Plaintiff,
                                                                 Plaintiff, who
                                                                            who has
                                                                                has never
                                                                                    never

earned aa penny
earned    penny from this photograph,
                from this photograph, withdrew
                                      withdrew his
                                               his claim
                                                   claim for actual damages
                                                         for actual damages and
                                                                            and now
                                                                                now only
                                                                                    only seeks
                                                                                         seeks

statutory damages.
statutory damages.

          In Defendants'
          In Defendants’ motion
                         motion for
                                for summary
                                    summary judgment,
                                            judgment, Defendants
                                                      Defendants established that Plaintiff
                                                                 established that Plaintiff has
                                                                                            has

failed to
failed to prove
          prove the
                the basic
                    basic elements
                          elements of
                                   of his
                                      his copyright infringement claim,
                                          copyright infringement        Ms. Ratajkowski's
                                                                 claim, Ms. Ratajkowski’s

transformative use
transformative use of
                   of this
                      this photograph
                           photograph constitutes fair use,
                                      constitutes fair use, and
                                                            and Defendants
                                                                Defendants are
                                                                           are entitled
                                                                               entitled to
                                                                                        to

attorneys’ fees.
attorneys'       Plaintiff’s Cross-Motion
           fees. Plaintiff's Cross-Motion for
                                          for Summary
                                              Summary Judgment does not
                                                      Judgment does not provide
                                                                        provide any
                                                                                any material
                                                                                    material

evidence or
evidence or triable
            triable issues
                    issues of
                           of fact
                              fact to
                                   to solve
                                      solve the
                                            the fatal defects in
                                                fatal defects in Plaintiff's claims.11
                                                                 Plaintiff’s claims.

          In particular,
          In particular, Plaintiff
                         Plaintiff fails to show
                                   fails to show that
                                                 that the
                                                      the photograph
                                                          photograph at
                                                                     at issue
                                                                        issue in this case
                                                                              in this case (the
                                                                                           (the "O'Neil
                                                                                                “O’Neil

Photograph”): (1)
Photograph"): (1) is
                  is sufficiently
                     sufficiently original
                                  original to
                                           to warrant
                                              warrant copyright
                                                      copyright protection;
                                                                protection; and
                                                                            and (2)
                                                                                (2) is one of
                                                                                    is one of the
                                                                                              the

747 photographs
747 photographs covered
                covered by
                        by the
                           the registration produced (the
                               registration produced (the "'330
                                                          “’330 Registration").
                                                                Registration”). Plaintiff
                                                                                Plaintiff has
                                                                                          has

never produced
never produced any
               any documents
                   documents or
                             or "hard
                                “hard evidence",
                                      evidence”, such
                                                 such as
                                                      as copyright
                                                         copyright deposit
                                                                   deposit copies
                                                                           copies or
                                                                                  or aa



11 Plaintiff
   Plaintiff has
             has conceded,
                 conceded, in
                            in his letter to
                               his letter to the
                                             the Court
                                                 Court dated
                                                        dated July
                                                              July 24,
                                                                   24, 2020,
                                                                        2020, (Dkt.
                                                                               (Dkt. 28),
                                                                                     28), that
                                                                                          that hehe no
                                                                                                    no longer
                                                                                                        longer seeks  liability or
                                                                                                               seeks liability  or
 damages against
damages     against Defendant
                    Defendant Emrata
                                Emrata Holdings,
                                         Holdings, LLC
                                                     LLC ("Emrata"),
                                                          (“Emrata”), and,
                                                                        and, at
                                                                             at aa minimum,
                                                                                   minimum, this
                                                                                               this Court
                                                                                                    Court should
                                                                                                            should dismiss   this
                                                                                                                    dismiss this
 case against
case  against Emrata
               Emrata and
                       and hold
                            hold Plaintiff
                                 Plaintiff and
                                            and his
                                                 his counsel
                                                     counsel liable
                                                             liable for Defendant Emrata's
                                                                    for Defendant    Emrata’s fees    and costs
                                                                                                 fees and  costs in defending this
                                                                                                                 in defending   this
 action. To
action.       the extent
          To the         that Plaintiff
                  extent that Plaintiff seeks
                                        seeks to
                                               to maintain
                                                  maintain this
                                                           this action
                                                                action against
                                                                        against Emrata,
                                                                                 Emrata, it is respectfully
                                                                                         it is  respectfully requested
                                                                                                              requested that
                                                                                                                         that this
                                                                                                                               this
 Court award
Court   award summary
                summary judgment
                          judgment inin favor   of both
                                         favor of  both Defendants
                                                        Defendants and
                                                                     and award
                                                                         award Defendants
                                                                                  Defendants their
                                                                                               their fees  and costs
                                                                                                      fees and  costs in
                                                                                                                      in defending
                                                                                                                         defending
 this bad-faith
this  bad-faith suit.
                 suit.

                                                                 11
            Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 8 of 30




copyright application
copyright application including thumbnail images,
                      including thumbnail         specifically tying
                                          images, specifically tying the
                                                                     the O'Neil
                                                                         O’Neil Photograph
                                                                                Photograph to
                                                                                           to

the ‘330
the      Registration.
    '330 Registration.

          Plaintiff also
          Plaintiff also fails
                         fails to
                               to counter
                                  counter Defendants'
                                          Defendants’ arguments
                                                      arguments that
                                                                that Ms.
                                                                     Ms. Ratajkowski's
                                                                         Ratajkowski’s use
                                                                                       use (the
                                                                                           (the

“Instagram Stories
"Instagram         Post”) is
           Stories Post") is fair use. Indeed,
                             fair use.         the Instagram
                                       Indeed, the Instagram Stories Post is
                                                             Stories Post    transformative —
                                                                          is transformative – as
                                                                                              as it
                                                                                                 it

created aa new
created    new meaning
               meaning and
                       and purpose
                           purpose by
                                   by adding
                                      adding aa caption
                                                caption commenting
                                                        commenting on
                                                                   on Ms.
                                                                      Ms. Ratajkowski's
                                                                          Ratajkowski’s

experience with
experience with constant
                constant paparazzi
                         paparazzi attention
                                   attention —
                                             – and
                                               and non-commercial,
                                                   non-commercial, as
                                                                   as Ms.
                                                                      Ms. Ratajkowski
                                                                          Ratajkowski did
                                                                                      did not
                                                                                          not

profit from
profit from the
            the post
                post in any way.
                     in any way. As
                                 As we
                                    we show
                                       show below,
                                            below, the
                                                   the O'Neil
                                                       O’Neil Photograph
                                                              Photograph is far from
                                                                         is far      the core
                                                                                from the core

of copyright
of copyright and
             and only
                 only thinly
                      thinly protected.
                             protected. The
                                        The Instagram
                                            Instagram Stories Post took
                                                      Stories Post took only
                                                                        only the
                                                                             the amount
                                                                                 amount of
                                                                                        of the
                                                                                           the

O’Neil Photograph
O'Neil Photograph necessary
                  necessary in
                            in order
                               order to
                                     to make
                                        make this
                                             this commentary,
                                                  commentary, and,
                                                              and, as
                                                                   as there
                                                                      there is
                                                                            is no
                                                                               no potential
                                                                                  potential

market for
market     the O'Neil
       for the O’Neil Photograph,
                      Photograph, no
                                  no market
                                     market harm
                                            harm has
                                                 has occurred.
                                                     occurred. Accordingly,
                                                               Accordingly, the
                                                                            the Instagram
                                                                                Instagram

Stories Post is
Stories Post is fair
                fair use.
                     use.

          Plaintiff’s failures
          Plaintiffs  failures demonstrate,
                               demonstrate, once
                                            once again,
                                                 again, that
                                                        that this
                                                             this case
                                                                  case is
                                                                       is meritless
                                                                          meritless and
                                                                                    and was
                                                                                        was brought,
                                                                                            brought,

like many
like many of
          of Mr.
             Mr. Liebowitz’s cases before
                 Liebowitz's cases before this
                                          this one,
                                               one, for
                                                    for the
                                                        the bad
                                                            bad faith purpose of
                                                                faith purpose of extorting
                                                                                 extorting aa

settlement.
settlement.

          Accordingly, for
          Accordingly,     the reasons
                       for the         set forth
                               reasons set forth herein
                                                 herein and
                                                        and in
                                                            in Defendants'
                                                               Defendants’ moving
                                                                           moving papers,
                                                                                  papers,

Plaintiff’s Cross-Motion
Plaintiffs  Cross-Motion for
                         for Summary
                             Summary Judgment should be
                                     Judgment should be denied and Defendants'
                                                        denied and Defendants’ Motion
                                                                               Motion for
                                                                                      for

Summary
Summary Judgment and Attorneys'
        Judgment and Attorneys’ Fees
                                Fees should
                                     should be
                                            be granted.
                                               granted.

    II.
    II.       LEGAL STANDARD
              LEGAL STANDARD

          Summary judgment may
          Summary judgment may be
                               be granted
                                  granted only
                                          only where
                                               where there
                                                     there is
                                                           is no
                                                              no genuine issue as
                                                                 genuine issue as to
                                                                                  to any
                                                                                     any

material fact
material fact and
              and the
                  the moving
                      moving party
                             party is entitled to
                                   is entitled to aa judgment
                                                     judgment as
                                                              as aa matter
                                                                    matter of
                                                                           of law.
                                                                              law. Fed.R.Civ.P.
                                                                                   Fed.R.Civ.P.

56(c). Where, as
56(c). Where, as here,
                 here, aa plaintiff
                          plaintiff moves
                                    moves for summary judgment
                                          for summary judgment on
                                                               on his
                                                                  his affirmative
                                                                      affirmative claims he
                                                                                  claims he

“bears aa much
"bears    much greater
               greater initial burden; [he]
                       initial burden; [he] must
                                            must show
                                                 show that
                                                      that the
                                                           the evidence
                                                               evidence supporting
                                                                        supporting [his]
                                                                                   [his] claims
                                                                                         claims is
                                                                                                is

so compelling
so compelling that
              that no
                   no reasonable
                      reasonable jury
                                 jury could
                                      could return
                                            return aa verdict
                                                      verdict for
                                                              for the
                                                                  the defendant."
                                                                      defendant.” Capitol Records,
                                                                                  Capitol Records,

LLC v.
LLC    Escape Media
    v. Escape Media Grp., Inc., No.
                    Grp., Inc., No. 12CV06646AJNSN,
                                    12CV06646AJNSN, 2014
                                                    2014 WL
                                                         WL 12698683,
                                                            12698683, at
                                                                      at *3
                                                                         *3 (S.D.N.Y.
                                                                            (S.D.N.Y.
                                                    22
            Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 9 of 30




May 28,
May 28, 2014),
        2014), report and recommendation
               report and recommendation adopted,
                                         adopted, No.
                                                  No. 12-CV-6646
                                                      12-CV-6646 AJN,
                                                                 AJN, 2015
                                                                      2015 WL
                                                                           WL 1402049
                                                                              1402049

(S.D.N.Y. Mar.
(S.D.N.Y. Mar. 25,
               25, 2015)
                   2015) (citing
                         (citing SEC
                                 SEC v. Meltzer, 440
                                     v. Meltzer, 440 F.
                                                     F. Supp. 2d 179,
                                                        Supp. 2d 179, 187
                                                                      187 (E.D.N.Y.
                                                                          (E.D.N.Y. 2006)).
                                                                                    2006)).

          When cross-motions
          When cross-motions for summary judgment
                             for summary judgment are
                                                  are filed each motion
                                                      filed each motion must
                                                                        must be
                                                                             be considered
                                                                                considered

independently of
independently of the
                 the other
                     other and,
                           and, when
                                when evaluating
                                     evaluating each, the court
                                                each, the court must
                                                                must consider
                                                                     consider the
                                                                              the facts
                                                                                  facts in the
                                                                                        in the

light most
light most favorable
           favorable to
                     to the
                        the non-moving
                            non-moving party.
                                       party. See
                                              See Morales
                                                  Morales v.
                                                          v. Quintel Entm’t, Inc.,
                                                             Quintel Entm't, Inc., 249
                                                                                   249 F.3d
                                                                                       F.3d 115,
                                                                                            115,

121 (2d
121     Cir.2001).
    (2d Cir.2001).

          As laid
          As      out in
             laid out in Defendants'
                         Defendants’ Motion
                                     Motion for
                                            for Summary
                                                Summary Judgment and Attorneys'
                                                        Judgment and Attorneys’ Fees,
                                                                                Fees, there
                                                                                      there are
                                                                                            are

no genuine
no         issues of
   genuine issues of material
                     material dispute.
                              dispute. However,
                                       However, Plaintiff
                                                Plaintiff is
                                                          is not
                                                             not entitled to judgment
                                                                 entitled to judgment as
                                                                                      as aa matter
                                                                                            matter

of law
of     because he
   law because he has
                  has failed
                      failed to
                             to show
                                show evidence
                                     evidence "so
                                              “so compelling
                                                  compelling that
                                                             that no
                                                                  no reasonably
                                                                     reasonably jury
                                                                                jury could
                                                                                     could

return aa verdict
return    verdict for” Defendants.
                  for" Defendants.

   III.
   III.      ARGUMENT
             ARGUMENT

                                            POINT
                                            POINT II
       Plaintiff
       Plaintiff has
                 has not
                     not Produced  Necessary Evidence
                         Produced Necessary            to Prove
                                              Evidence to       the O'Neil
                                                          Prove the O’Neil Photograph
                                                                           Photograph
               is Protected
               is Protected by
                            by aa Valid
                                  Valid and
                                        and Enforceable Copyright Registration
                                            Enforceable Copyright  Registration

          In order
          In order to
                   to succeed
                      succeed on
                              on his
                                 his claim
                                     claim of
                                           of copyright infringement, Plaintiff
                                              copyright infringement, Plaintiff must
                                                                                must prove
                                                                                     prove not
                                                                                           not only
                                                                                               only

that he
that he holds
        holds aa registered
                 registered copyright,
                            copyright, but
                                       but that
                                           that the
                                                the O'Neil
                                                    O’Neil Photograph
                                                           Photograph is
                                                                      is eligible
                                                                         eligible for copyright
                                                                                  for copyright

protection and
protection and covered
               covered by
                       by the
                          the ‘330 Registration. While
                              '330 Registration. While Plaintiff
                                                       Plaintiff has
                                                                 has produced
                                                                     produced aa certificate
                                                                                 certificate of
                                                                                             of

registration for
registration for the
                 the ‘330 Registration, he
                     '330 Registration, he has
                                           has failed
                                               failed to
                                                      to prove
                                                         prove ownership
                                                               ownership in
                                                                         in two
                                                                            two ways:
                                                                                ways: (1)
                                                                                      (1) first, the
                                                                                          first, the

O’Neil Photograph
O'Neil Photograph is not eligible
                  is not eligible for copyright protection,
                                  for copyright protection, and
                                                            and (2)
                                                                (2) even
                                                                    even if
                                                                         if it was, there
                                                                            it was, there is
                                                                                          is

insufficient evidence
insufficient evidence to
                      to prove
                         prove that
                               that it
                                    it is
                                       is covered
                                          covered by
                                                  by the
                                                     the ‘330 Registration.
                                                         '330 Registration.

             a. The
             a. The O'Neil
                    O’Neil Photograph is Not
                           Photograph is Not Sufficiently Original
                                             Sufficiently Original

          First, the
          First, the O'Neil
                     O’Neil Photograph
                            Photograph is
                                       is not
                                          not sufficiently
                                              sufficiently original
                                                           original to
                                                                    to qualify
                                                                       qualify for copyright
                                                                               for copyright

protection. L.A.
protection. L.A. Printex
                 Printex Indus.,
                         Indus., Inc.
                                 Inc. v. Le Chateau,
                                      v. Le          Inc., No.
                                            Chateau, Inc., No. 11
                                                               11 CIV.
                                                                  CIV. 4248
                                                                       4248 LTS, 2012 WL
                                                                            LTS, 2012 WL

987590, at
987590, at *3 (S.D.N.Y. Mar.
           *3 (S.D.N.Y. Mar. 23,
                             23, 2012)
                                 2012) ("Once
                                       (“Once aa plaintiff
                                                 plaintiff has
                                                           has proffered
                                                               proffered its
                                                                         its certificate of
                                                                             certificate of

copyright registration,
copyright registration, the
                        the defendant
                            defendant may
                                      may rebut
                                          rebut the
                                                the presumption
                                                    presumption with
                                                                with evidence
                                                                     evidence that
                                                                              that the
                                                                                   the work
                                                                                       work at
                                                                                            at

                                                    33
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 10 of 30




issue is
issue is non-original
         non-original or
                      or non-copyrightable.")
                         non-copyrightable.”) Whimsicality, Inc. v.
                                              Whimsicality, Inc.    Rubie’s Costume
                                                                 v. Rubie's Costume Co., Inc., 891
                                                                                    Co., Inc., 891

F.2d 452,
F.2d 452, 455-56
          455–56 (2d
                 (2d Cir.1989)
                     Cir.1989) (presumption
                               (presumption rebutted because works
                                            rebutted because works were
                                                                   were not
                                                                        not copyrightable).
                                                                            copyrightable).

       As demonstrated
       As demonstrated in
                       in detail
                          detail in Defendants’ Motion
                                 in Defendants' Motion for
                                                       for Summary
                                                           Summary Judgment, the O'Neil
                                                                   Judgment, the O’Neil

Photograph does
Photograph does not
                not have
                    have the
                         the required
                             required "spark
                                      “spark of
                                             of creativity"
                                                creativity” required
                                                            required to
                                                                     to qualify
                                                                        qualify for copyright
                                                                                for copyright

protection. Matthew
protection. Matthew Bender
                    Bender &
                           & Co.
                             Co. v.
                                 v. W. Pub. Co.,
                                    W. Pub.      158 F.3d
                                            Co., 158 F.3d 674,
                                                          674, 682
                                                               682 (2d Cir. 1998);
                                                                   (2d Cir. 1998); Prestige
                                                                                   Prestige

Floral, Societe
Floral, Societe Anonyme
                Anonyme v.
                        v. California Artificial Flower
                           California Artificial Flower Co.,
                                                        Co., 201
                                                             201 F.
                                                                 F. Supp. 287, 289-90
                                                                    Supp. 287, 289–90

(S.D.N.Y. 1962)
(S.D.N.Y. 1962) (stating
                (stating that
                         that aa work
                                 work "must
                                      “must represent
                                            represent an
                                                      an appreciable
                                                         appreciable amount
                                                                     amount of
                                                                            of creative
                                                                               creative

authorship” in
authorship" in order
               order to
                     to qualify
                        qualify for copyright registration);
                                for copyright registration); Rogers
                                                             Rogers v. Koons, 960
                                                                    v. Koons, 960 F.2d
                                                                                  F.2d 301, 307
                                                                                       301, 307

(2d Cir.
(2d Cir. 1992)
         1992) (explaining
               (explaining that
                           that the
                                the protectable,
                                    protectable, original
                                                 original elements
                                                          elements of
                                                                   of aa photograph
                                                                         photograph include
                                                                                    include "posing
                                                                                            “posing

the subjects,
the subjects, lighting, angle, selection
              lighting, angle, selection of
                                         of film and camera,
                                            film and camera, evoking the desired
                                                             evoking the desired expression,
                                                                                 expression, and
                                                                                             and

almost any
almost any other
           other variant
                 variant involved.").
                         involved.”).

        “A photograph
        "A photograph may
                      may be
                          be original
                             original in three respects:
                                      in three respects: ...
                                                         ... rendition
                                                             rendition ...
                                                                       ... timing
                                                                           timing ...
                                                                                  ... [and]
                                                                                      [and] creation
                                                                                            creation

of the
of the subject."
       subject.” Mannion
                 Mannion v.
                         v. Coors Brewing Co.,
                            Coors Brewing      377 F.
                                          Co., 377 F. Supp. 2d 444,
                                                      Supp. 2d 444, 452-53
                                                                    452-53 (S.D.N.Y.
                                                                           (S.D.N.Y. 2005).
                                                                                     2005).

The O'Neil
The O’Neil Photograph
           Photograph is not original
                      is not original in
                                      in any
                                         any of
                                             of these
                                                these respects.
                                                      respects. Plaintiff
                                                                Plaintiff merely
                                                                          merely took
                                                                                 took the
                                                                                      the O'Neil
                                                                                          O’Neil

Photograph when
Photograph when and
                and where
                    where he
                          he happened
                             happened to
                                      to allegedly
                                         allegedly inadvertently
                                                   inadvertently cross
                                                                 cross paths
                                                                       paths with
                                                                             with Ms.
                                                                                  Ms.

Ratajkowski, rather
Ratajkowski, rather than
                    than choosing
                         choosing the
                                  the timing
                                      timing or
                                             or location of the
                                                location of the photograph
                                                                photograph based
                                                                           based on
                                                                                 on any
                                                                                    any sort
                                                                                        sort of
                                                                                             of

creative vision.
creative vision. Def.
                 Def. 56.1 ¶31-33. O'Neil
                      56.1 ¶31-33. O’Neil had
                                          had no
                                              no control
                                                 control over
                                                         over Ms.
                                                              Ms. Ratajkowski's
                                                                  Ratajkowski’s clothes,
                                                                                clothes,

expression, pose,
expression, pose, makeup,
                  makeup, posture,
                          posture, position
                                   position on
                                            on the
                                               the street,
                                                   street, what
                                                           what she
                                                                she was
                                                                    was holding,
                                                                        holding, or
                                                                                 or who
                                                                                    who else was
                                                                                        else was

in the
in the photograph.
       photograph. Def
                   Def 56.1 ¶31-34.
                       56.1 ¶31-34.

       The facts
       The facts in this case
                 in this case are
                              are analogous
                                  analogous to
                                            to Psihoyos
                                               Psihoyos v. Nat’l Geographic
                                                        v. Nat'l            Soc’y, 409
                                                                 Geographic Soc'y, 409 F.
                                                                                       F. Supp.
                                                                                          Supp.

2d 268
2d 268 (S.D.N.Y.
       (S.D.N.Y. 2005).
                 2005). In Psihoyos, the
                        In Psihoyos, the plaintiff,
                                         plaintiff, aa photographer,
                                                       photographer, took
                                                                     took aa photograph
                                                                             photograph of
                                                                                        of

dinosaur fossils.
dinosaur fossils. In connection with
                  In connection with this
                                     this photograph,
                                          photograph, the
                                                      the photographer
                                                          photographer built
                                                                       built aa display
                                                                                display case and
                                                                                        case and

background set
background set for
               for the
                   the fossils, chose aa background
                       fossils, chose    background material
                                                    material "to
                                                             “to match
                                                                 match the
                                                                       the color
                                                                           color and
                                                                                 and texture"
                                                                                     texture” of
                                                                                              of



                                                 4
                                                 4
             Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 11 of 30




the fossils,
the          and chose
    fossils, and chose the
                       the position,
                           position, lighting,
                                     lighting, and
                                               and angle
                                                   angle of
                                                         of the
                                                            the photograph.
                                                                photograph. Id.
                                                                            Id. at
                                                                                at 271.
                                                                                   271. He
                                                                                        He also
                                                                                           also hired
                                                                                                hired

an illustrator
an             to depict
   illustrator to depict the
                         the dinosaurs as they
                             dinosaurs as they appear
                                               appear in
                                                      in his
                                                         his photograph.
                                                             photograph. Despite
                                                                         Despite these
                                                                                 these directives,
                                                                                       directives,

this Court
this Court found that Psihoyos'
           found that Psihoyos’ photograph
                                photograph was
                                           was merely
                                               merely scene
                                                      scene aa faire,
                                                                faire, and,
                                                                       and, because
                                                                            because the
                                                                                    the

photograph showed
photograph showed the
                  the subject
                      subject "in
                              “in its
                                  its natural
                                      natural setting"
                                              setting” and
                                                       and there
                                                           there were
                                                                 were very
                                                                      very few
                                                                           few angles
                                                                               angles from
                                                                                      from

which the
which the subject
          subject could
                  could be
                        be photographed,
                           photographed, the
                                         the elements of the
                                             elements of the photograph
                                                             photograph were
                                                                        were not
                                                                             not protectable.
                                                                                 protectable.

Id. at
Id. at 275.
       275. The
            The Court
                Court granted
                      granted the
                              the defendant's
                                  defendant’s motion
                                              motion for summary judgment
                                                     for summary judgment because
                                                                          because the
                                                                                  the

photograph lacked
photograph        originality. Id.
           lacked originality. Id. at
                                   at 281.
                                      281.

           The plaintiff
           The plaintiff in Psihoyos contributed
                         in Psihoyos contributed more
                                                 more originality
                                                      originality and
                                                                  and creativity
                                                                      creativity than
                                                                                 than O'Neil.
                                                                                      O’Neil. O'Neil
                                                                                              O’Neil

did not
did not have
        have any
             any say
                 say in how Ms.
                     in how Ms. Ratajkowski
                                Ratajkowski was
                                            was posed,
                                                posed, did
                                                       did not
                                                           not create
                                                               create the
                                                                      the background
                                                                          background in which
                                                                                     in which

she was
she was photographed,
        photographed, and
                      and did
                          did not
                              not control
                                  control the
                                          the lighting of the
                                              lighting of the O'Neil
                                                              O’Neil Photograph.
                                                                     Photograph. Def
                                                                                 Def 56.1 ¶31-
                                                                                     56.1 ¶31-

34. Accordingly,
34. Accordingly, the
                 the O'Neil
                     O’Neil Photograph
                            Photograph is
                                       is not
                                          not sufficiently
                                              sufficiently original
                                                           original to
                                                                    to warrant
                                                                       warrant copyright
                                                                               copyright

protection.
protection.

           Plaintiff’s testimony
           Plaintiff's testimony that
                                 that other
                                      other photographers
                                            photographers took
                                                          took photographs
                                                               photographs at
                                                                           at the
                                                                              the exact
                                                                                  exact same
                                                                                        same time
                                                                                             time

and place
and place as
          as him,
             him, and
                  and that
                      that he
                           he could
                              could not
                                    not even
                                        even confidently
                                             confidently say
                                                         say that
                                                             that the
                                                                  the O'Neil
                                                                      O’Neil Photograph
                                                                             Photograph was
                                                                                        was aa

photograph he
photograph he took,
              took, are
                    are clear
                        clear evidence
                              evidence to
                                       to rebut
                                          rebut the
                                                the presumption
                                                    presumption created
                                                                created by
                                                                        by the
                                                                           the copyright
                                                                               copyright

registration. Defendants'
registration. Defendants’ Rule
                          Rule 56.1
                               56.1 Statement (“Def. 56.1")
                                    Statement ("Def. 56.1”) at
                                                            at ¶
                                                               ¶ 35,
                                                                 35, 50,
                                                                     50, 57.
                                                                         57.

           While Plaintiff
           While Plaintiff points
                           points to
                                  to aa handful
                                        handful of
                                                of cases
                                                   cases where
                                                         where paparazzi
                                                               paparazzi photographs
                                                                         photographs have
                                                                                     have been
                                                                                          been found
                                                                                               found

eligible for
eligible for copyright
             copyright protection,
                       protection, none
                                   none of
                                        of them
                                           them involve instances where
                                                involve instances where multiple
                                                                        multiple photographers
                                                                                 photographers

were present
were present and
             and took
                 took nearly
                      nearly identical
                             identical photographs
                                       photographs of
                                                   of celebrities
                                                      celebrities merely
                                                                  merely living
                                                                         living their
                                                                                their private
                                                                                      private

lives.2 For
lives.2 For example, in Sands
            example, in Sands v.
                              v. CBS Interactive Inc.,
                                 CBS Interactive Inc., No.
                                                       No. 18-CV-7345,
                                                           18-CV-7345, 2019
                                                                       2019 WL 1447-14
                                                                            WL 1447-14

(S.D.N.Y. Mar.
(S.D.N.Y. Mar. 13,
               13, 2019)
                   2019) the
                         the plaintiff's
                             plaintiff’s photograph
                                         photograph depicted
                                                    depicted actors
                                                             actors while
                                                                    while on
                                                                          on aa movie
                                                                                movie set
                                                                                      set of
                                                                                          of aa

highly anticipated
highly anticipated film, not aa celebrity
                   film, not              merely going
                                celebrity merely going about
                                                       about their
                                                             their day.
                                                                   day. Accordingly,
                                                                        Accordingly, the
                                                                                     the


2
2   Similarly, none of
    Similarly, none    the cases
                    of the cases involve
                                 involve aa photographer
                                            photographer suing the subject
                                                         suing the         of the
                                                                   subject of the photograph.
                                                                                  photograph.

                                                             55
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 12 of 30




photographs included
photographs included more
                     more creative
                          creative elements, such as
                                   elements, such as costumes
                                                     costumes and
                                                              and sets,
                                                                  sets, and
                                                                        and were
                                                                            were more
                                                                                 more

newsworthy and
newsworthy and therefore
               therefore more
                         more marketable.
                              marketable. Cruz
                                          Cruz v.
                                               v. Cox Media Grp.,
                                                  Cox Media Gip., LLC, 444 F.
                                                                  LLC, 444 F. Supp. 3d 457
                                                                              Supp. 3d 457

(E.D.N.Y. 2020)
(E.D.N.Y. 2020) is
                is also
                   also easily
                        easily distinguishable.
                               distinguishable. In that case,
                                                In that case, the
                                                              the plaintiff
                                                                  plaintiff took
                                                                            took aa photograph
                                                                                    photograph of
                                                                                               of an
                                                                                                  an

arrest taking
arrest taking place.
              place. The
                     The resulting photograph was
                         resulting photograph was of
                                                  of aa newsworthy
                                                        newsworthy event and was
                                                                   event and was inherently
                                                                                 inherently

original as
original as he
            he was
               was the
                   the only
                       only person
                            person to
                                   to photograph
                                      photograph the
                                                 the incident.
                                                     incident. The
                                                               The Eastern District of
                                                                   Eastern District of New
                                                                                       New York
                                                                                           York

found sufficient
found sufficient originality
                 originality because
                             because "the
                                     “the Photograph
                                          Photograph at
                                                     at issue here recorded
                                                        issue here recorded aa (manifestly)
                                                                               (manifestly)

newsworthy event
newsworthy event at
                 at aa unique
                       unique time
                              time and
                                   and from
                                       from aa unique
                                               unique angle."
                                                      angle.” Id.
                                                              Id. at
                                                                  at 465.
                                                                     465.

           b. Plaintiff has
           b. Plaintiff has Failed to Provide
                            Failed to Provide Evidence of Which
                                              Evidence of Which Photographs
                                                                Photographs are Covered
                                                                            are Covered
              by the ‘330
              by the      Registration
                     '330 Registration

       Second, Plaintiff has
       Second, Plaintiff has still
                             still not
                                   not provided
                                       provided definitive
                                                definitive evidence
                                                           evidence that,
                                                                    that, if
                                                                          if sufficiently
                                                                             sufficiently original,
                                                                                          original,

the O'Neil
the O’Neil Photograph
           Photograph is
                      is covered by the
                         covered by the ‘330 Registration. Rather
                                        '330 Registration. Rather than
                                                                  than pointing
                                                                       pointing to
                                                                                to any
                                                                                   any "hard
                                                                                       “hard

evidence” connecting
evidence" connecting the
                     the O'Neil
                         O’Neil Photograph
                                Photograph to
                                           to any
                                              any of
                                                  of the
                                                     the 747
                                                         747 photographs
                                                             photographs covered
                                                                         covered by
                                                                                 by the
                                                                                    the ‘330
                                                                                        '330

Registration, as
Registration, as required under the
                 required under the holdings
                                    holdings in
                                             in Mantel
                                                Mantel v. Microsoft Corp.,
                                                       v. Microsoft        No. 16-CV-5277
                                                                    Corp., No. 16-CV-5277

(AJN), 2018
(MN),  2018 WL
            WL 1602863,
               1602863, at
                        at *5 (S.D.N.Y. Mar.
                           *5 (S.D.N.Y. Mar. 29,
                                             29, 2018),
                                                 2018), reconsideration denied, No.
                                                        reconsideration denied, No. 16-CV-
                                                                                    16-CV-

5277 (AJN), 2019
5277 (AJN), 2019 WL
                 WL 367823
                    367823 (S.D.N.Y.
                           (S.D.N.Y. Jan.
                                     Jan. 30, 2019); Ferdman
                                          30, 2019); Ferdman v.
                                                             v. CBS Interactive, Inc.,
                                                                CBS Interactive, Inc., 342
                                                                                       342

F. Supp.
F.       3d 515,
   Supp. 3d 515, 529-30 (S.D.N.Y. 2018),
                 529-30 (S.D.N.Y. 2018), Plaintiff
                                         Plaintiff merely
                                                   merely shirks
                                                          shirks his
                                                                 his responsibility and insists
                                                                     responsibility and insists

that Defendants
that Defendants must
                must request
                     request the
                             the evidence
                                 evidence that
                                          that would
                                               would prove
                                                     prove the
                                                           the most
                                                               most basic
                                                                    basic element
                                                                          element of
                                                                                  of Plaintiff's
                                                                                     Plaintiff’s

claim. Plaintiff's
claim. Plaintiff’s Cross-Motion
                   Cross-Motion for
                                for Summary
                                    Summary Judgment p. 9.
                                            Judgment p. 9.

       During the
       During the course
                  course of
                         of discovery,
                            discovery, Defendants
                                       Defendants served
                                                  served discovery
                                                         discovery requests seeking "[a]ll
                                                                   requests seeking “[a]ll

Documents relating
Documents relating to
                   to the
                      the [O'Neil]
                          [O’Neil] Photograph"
                                   Photograph” (RFP
                                               (RFP 5), and "[a]ll
                                                    5), and “[a]ll Documents
                                                                   Documents relating
                                                                             relating to
                                                                                      to Your
                                                                                         Your

acquisition of
acquisition of ownership
               ownership of, or property
                         of, or property rights
                                         rights in, the copyright
                                                in, the copyright in
                                                                  in the
                                                                     the [O'Neil]
                                                                         [O’Neil] Photograph"
                                                                                  Photograph”

(RFP 9).
(RFP 9). In
         In response
            response to
                     to these
                        these requests Plaintiff stated
                              requests Plaintiff stated "Plaintiff
                                                        “Plaintiff shall
                                                                   shall produce
                                                                         produce all
                                                                                 all documents
                                                                                     documents in
                                                                                               in

his possession
his possession responsive
               responsive to"
                          to” these
                              these requests.
                                    requests. Declaration
                                              Declaration of
                                                          of Daniel
                                                             Daniel Schnapp
                                                                    Schnapp dated October 28,
                                                                            dated October 28,

2020 ("Schnapp
2020 (“Schnapp Decl."),
               Decl.”), Exhibit A.
                        Exhibit A.


                                                  66
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 13 of 30




       Defendants also
       Defendants also requested
                       requested "[a]ll
                                 “[a]ll Documents
                                        Documents relating
                                                  relating to
                                                           to any
                                                              any alleged
                                                                  alleged copyright held by
                                                                          copyright held by

Plaintiff in
Plaintiff in [the O’Neil] Photograph.
             [the O'Neil] Photograph. This
                                      This request includes, but
                                           request includes, but is not limited
                                                                 is not         to, any
                                                                        limited to, any application,
                                                                                        application,

deposit materials,
deposit materials, correspondence,
                   correspondence, Communications
                                   Communications and/or
                                                  and/or other
                                                         other Documents
                                                               Documents either
                                                                         either sent
                                                                                sent to
                                                                                     to or
                                                                                        or

received from
received      the U.S.
         from the U.S. Copyright
                       Copyright Office"
                                 Office” (RFP
                                         (RFP 19).
                                              19). Id.
                                                   Id. In response to
                                                       In response to this
                                                                      this request
                                                                           request Plaintiff
                                                                                   Plaintiff

objected that
objected that some
              some responsive
                   responsive documents
                              documents were
                                        were publicly
                                             publicly available
                                                      available and
                                                                and "Defendant
                                                                    “Defendant has
                                                                               has equal
                                                                                   equal

access to
access to the
          the Copyright
              Copyright Office's
                        Office’s records."
                                 records.” Id.
                                           Id. Plaintiff
                                               Plaintiff then
                                                         then stated
                                                              stated that,
                                                                     that, subject
                                                                           subject to
                                                                                   to its objections,
                                                                                      its objections,

he "shall
he “shall produce
          produce non-privileged
                  non-privileged documents
                                 documents in
                                           in his
                                              his possession
                                                  possession responsive to Request
                                                             responsive to Request No.
                                                                                   No. 19."
                                                                                       19.”

        These requests
        These          clearly seek
              requests clearly seek any
                                    any evidence that could
                                        evidence that could specifically
                                                            specifically show
                                                                         show that
                                                                              that the
                                                                                   the O'Neil
                                                                                       O’Neil

Photograph was
Photograph was one
               one of
                   of the
                      the 747
                          747 photographs
                              photographs registered
                                          registered by
                                                     by the
                                                        the ‘330 Registration including,
                                                            '330 Registration including, for
                                                                                         for

example, aa copy
example,    copy of
                 of the
                    the copyright
                        copyright application
                                  application including thumbnails of
                                              including thumbnails of the
                                                                      the photographs
                                                                          photographs submitted
                                                                                      submitted

with the
with the application,
         application, or
                      or the
                         the deposit copies on
                             deposit copies on file
                                               file with
                                                    with the
                                                         the Copyright
                                                             Copyright Office.
                                                                       Office. Instead, Plaintiff
                                                                               Instead, Plaintiff

produced only
produced only the
              the certificate
                  certificate of
                              of registration
                                 registration and
                                              and application
                                                  application with
                                                              with no
                                                                   no photographs
                                                                      photographs attached,
                                                                                  attached, and
                                                                                            and

separately one
separately one jpeg
               jpeg of
                    of the
                       the O'Neil
                           O’Neil Photograph.
                                  Photograph. Schnapp Decl. Exhibit
                                              Schnapp Decl.         B.
                                                            Exhibit B.

       While Plaintiff
       While Plaintiff attempts
                       attempts to
                                to distinguish
                                   distinguish Mantel
                                               Mantel and
                                                      and Ferdman,
                                                          Ferdman, both
                                                                   both of
                                                                        of these
                                                                           these case are
                                                                                 case are

directly analogous
directly analogous to
                   to the
                      the case at hand.
                          case at hand. In Mantel and
                                        In Mantel and Ferdman
                                                      Ferdman the
                                                              the plaintiffs
                                                                  plaintiffs (in
                                                                             (in both
                                                                                 both of
                                                                                      of these
                                                                                         these

cases the
cases the plaintiff
          plaintiff was
                    was represented
                        represented by
                                    by Mr.
                                       Mr. Liebowitz) relied on
                                           Liebowitz) relied on copyright
                                                                copyright registrations covering
                                                                          registrations covering

multiple photographs
multiple photographs without
                     without producing
                             producing any
                                       any documents showing that
                                           documents showing that the
                                                                  the photograph
                                                                      photograph that
                                                                                 that was
                                                                                      was

allegedly infringed
allegedly infringed was
                    was covered
                        covered by
                                by the
                                   the cited
                                       cited registration.
                                             registration. Mantel
                                                           Mantel v. Microsoft Corp.,
                                                                  v. Microsoft        No. 16-CV-
                                                                               Corp., No. 16-CV-

5277 (AJN), 2018
5277 (AJN), 2018 WL
                 WL 1602863,
                    1602863, at
                             at *5 (S.D.N.Y. Mar.
                                *5 (S.D.N.Y. Mar. 29,
                                                  29, 2018),
                                                      2018), reconsideration
                                                             reconsideration denied,
                                                                             denied, No.
                                                                                     No. 16-
                                                                                         16-

CV-5277 (AJN),
CV-5277 (AJN), 2019
               2019 WL
                    WL 367823 (S.D.N.Y. Jan.
                       367823 (S.D.N.Y.      30, 2019);
                                        Jan. 30, 2019); Ferdman
                                                        Ferdman v.
                                                                v. CBS Interactive, Inc.,
                                                                   CBS Interactive, Inc.,

342 F.
342 F. Supp.
       Supp. 3d
             3d 515, 529-30 (S.D.N.Y.
                515, 529-30 (S.D.N.Y. 2018).
                                      2018). Both
                                             Both Courts
                                                  Courts ruled
                                                         ruled that
                                                               that plaintiff
                                                                    plaintiff had
                                                                              had not
                                                                                  not produced
                                                                                      produced

necessary "hard
necessary “hard evidence"
                evidence” in
                          in order
                             order to
                                   to prove
                                      prove their
                                            their copyright
                                                  copyright infringement claims. The
                                                            infringement claims. The Ferdman
                                                                                     Ferdman

court clearly
court         stated that
      clearly stated that "Plaintiff's
                          “Plaintiff’s argument
                                       argument that
                                                that Defendant
                                                     Defendant could
                                                               could have
                                                                     have obtained
                                                                          obtained copies
                                                                                   copies from
                                                                                          from



                                                   7
                                                   7
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 14 of 30




the Copyright
the Copyright Office
              Office does
                     does not
                          not address
                              address why
                                      why Plaintiff
                                          Plaintiff did
                                                    did not
                                                        not produce
                                                            produce the
                                                                    the requested
                                                                        requested materials
                                                                                  materials

during discovery.”
during             Ferdman at
       discovery." Ferdman at 528.
                              528.

       Mantel also
       Mantel also specifically
                   specifically found that "Defendants
                                found that “Defendants [are]
                                                       [are] entitled to rely
                                                             entitled to rely on
                                                                              on [Plaintiff
                                                                                 [Plaintiff’s]
                                                                                            s]

representations and
representations and not
                    not seek
                        seek their
                             their own
                                   own certified
                                       certified copy
                                                 copy of
                                                      of those
                                                         those same
                                                               same documents."
                                                                    documents.” Mantel,
                                                                                Mantel, 2018
                                                                                        2018

WL 1602863
WL 1602863 at
           at *4.
              *4. Similarly, Defendants were
                  Similarly, Defendants were entitled
                                             entitled to
                                                      to rely
                                                         rely on
                                                              on O'Neil's
                                                                 O’Neil’s representation
                                                                          representation that
                                                                                         that he
                                                                                              he

would produce
would produce documents
              documents responsive
                        responsive to
                                   to Requests
                                      Requests 5, 9, and
                                               5, 9, and 19
                                                         19 rather
                                                            rather than
                                                                   than seeking
                                                                        seeking their
                                                                                their own
                                                                                      own

copy of
copy of the
        the same
            same documents.
                 documents.

       In contrast,
       In contrast, the
                    the case
                        case at
                             at hand
                                hand is
                                     is easily
                                        easily distinguishable
                                               distinguishable from
                                                               from Goodman and Masi,
                                                                    Goodman and Masi, the
                                                                                      the two
                                                                                          two

cases that
cases that Plaintiff
           Plaintiff cites
                     cites for his insistence
                           for his            that Defendants
                                   insistence that Defendants are
                                                              are required
                                                                  required to
                                                                           to provide
                                                                              provide the
                                                                                      the evidence
                                                                                          evidence to
                                                                                                   to

support his
support his own
            own claims
                claims. Goodman
                        Goodman v.
                                v. Universal Beauty Prods.
                                   Universal Beauty Prods. Inc.,
                                                           Inc., No.
                                                                 No. 17-cv-1716(KBF),
                                                                     17-cv-1716(KBF), 2018
                                                                                      2018

WL 1274855,
WL 1274855, at
            at *5
               *5 (S.D.N.Y.
                  (S.D.N.Y. Mar.
                            Mar. 9,
                                 9, 2018);
                                    2018); Masi
                                           Masi v. Moguldom Media
                                                v. Moguldom Media Grp. LLC, No.
                                                                  Gip. LLC, No. 18
                                                                                18 CIV.
                                                                                   CIV.

2402 (PAC),
2402 (PAC), 2019
            2019 WL
                 WL 3287819,
                    3287819, at
                             at *4
                                *4 (S.D.N.Y.
                                   (S.D.N.Y. July 22, 2019).
                                             July 22, 2019). In
                                                             In Goodman, the registration
                                                                Goodman, the registration at
                                                                                          at

issue covered
issue         only one
      covered only one image, rather than
                       image, rather than the
                                          the 747 photographs covered
                                              747 photographs covered by
                                                                      by the
                                                                         the ‘330 Registration.
                                                                             '330 Registration.

Goodman at *5.
Goodman at *5. In Masi, the
               In Masi, the plaintiff
                            plaintiff photographer
                                      photographer himself
                                                   himself filed the copyright
                                                           filed the copyright registration,
                                                                               registration, and
                                                                                             and

therefore he
therefore he was
             was able
                 able to
                      to testify
                         testify that
                                 that the
                                      the photographs
                                          photographs at
                                                      at issue
                                                         issue were
                                                               were included in the
                                                                    included in the copyright
                                                                                    copyright

application. Masi
application. Masi at
                  at *4.
                     *4. This
                         This is clearly distinguishable
                              is clearly                 from the
                                         distinguishable from the case
                                                                  case at
                                                                       at hand
                                                                          hand where
                                                                               where O'Neil
                                                                                     O’Neil was
                                                                                            was

not involved
not involved in
             in the
                the application
                    application for
                                for the
                                    the ‘330 Registration and
                                        '330 Registration and cannot
                                                              cannot even be sure
                                                                     even be sure that
                                                                                  that he
                                                                                       he took
                                                                                          took the
                                                                                               the

O’Neil Photograph.
O'Neil Photograph. Def.
                   Def. 56.1 at ¶57.
                        56.1 at ¶57.

       Because aa plaintiff
       Because    plaintiff in
                            in aa copyright
                                  copyright infringement
                                            infringement case
                                                         case must
                                                              must show
                                                                   show beyond
                                                                        beyond reasonable
                                                                               reasonable

dispute that
dispute that the
             the copied
                 copied design
                        design is
                               is covered
                                  covered by
                                          by the
                                             the cited registration, Plaintiff
                                                 cited registration, Plaintiff has
                                                                               has failed to plead
                                                                                   failed to plead the
                                                                                                   the

most basic
most basic element
           element of
                   of copyright infringement, and
                      copyright infringement, and his
                                                  his Cross-Motion
                                                      Cross-Motion for
                                                                   for Summary
                                                                       Summary Judgment on
                                                                               Judgment on

liability should
liability should be
                 be denied
                    denied and
                           and Defendants'
                               Defendants’ Motion
                                           Motion for
                                                  for Summary
                                                      Summary Judgment and Attorneys'
                                                              Judgment and Attorneys’ Fees
                                                                                      Fees




                                                  88
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 15 of 30




should be
should be gyanted.
          granted. Louise
                   Louise Paris,
                          Paris, Ltd.
                                 Ltd. v. Standard Fabrics
                                      v. Standard Fabrics In"l,
                                                          In’'l, Inc.,
                                                                 Inc., No.
                                                                       No. 15
                                                                           15 CIV.
                                                                              CIV. 3250
                                                                                   3250 (PKC),
                                                                                        (PKC),

2016 WL
2016 WL 4203548,
        4203548, at
                 at *3
                    *3 (S.D.N.Y.
                       (S.D.N.Y. Aug.
                                 Aug. 8,
                                      8, 2016).
                                         2016).

                                           POINT
                                           POINT IIII
                             The
                             The Instagram Stories Post
                                 Instagram Stories      was Fair
                                                   Post was Fair Use
                                                                 Use

       Plaintiff’s Cross-Motion
       Plaintiffs  Cross-Motion for
                                for Summary
                                    Summary Judgment should also
                                            Judgment should also be
                                                                 be denied
                                                                    denied because
                                                                           because all
                                                                                   all four
                                                                                       four

of the
of the fair
       fair use
            use factors – (1)
                factors —     the nature
                          (1) the nature and
                                         and character
                                             character of
                                                       of the
                                                          the use;
                                                              use; (2)
                                                                   (2) the
                                                                       the nature
                                                                           nature and
                                                                                  and character
                                                                                      character of
                                                                                                of the
                                                                                                   the

underlying work;
underlying work; (3)
                 (3) the
                     the amount
                         amount and
                                and substantiality
                                    substantiality used;
                                                   used; and
                                                         and (4)
                                                             (4) the
                                                                 the effect
                                                                     effect on
                                                                            on the
                                                                               the market
                                                                                   market —
                                                                                          – weigh
                                                                                            weigh

in favor
in favor of
         of aa finding that the
               finding that the Instagram
                                Instagram Stories Post was
                                          Stories Post was fair
                                                           fair use.
                                                                use. Cariou
                                                                     Cariou v. Prince, 714
                                                                            v. Prince, 714 F.3d
                                                                                           F.3d 694,
                                                                                                694,

705 (2d
705     Cir. 2013)
    (2d Cir. 2013) at
                   at 236.
                      236.

           a. The
           a. The Use was Transformative
                  Use was Transformative

       The core
       The core question under the
                question under the first
                                   first factor of the
                                         factor of the fair
                                                       fair use
                                                            use analysis
                                                                analysis is
                                                                         is if
                                                                            if the
                                                                               the defendant's
                                                                                   defendant’s use
                                                                                               use is
                                                                                                   is

“transformative.” Id.
"transformative." Id. A
                      A transformation
                        transformation in the message
                                       in the message or
                                                      or purpose
                                                         purpose of
                                                                 of the
                                                                    the work
                                                                        work can
                                                                             can qualify
                                                                                 qualify as
                                                                                         as aa

transformative use
transformative use under
                   under the
                         the first
                             first factor. Swatch Grp.
                                   factor. Swatch      Mgmt. Servs.
                                                  Grp. Mgmt. Servs. Ltd.
                                                                    Ltd. v. Bloomberg L.P.,
                                                                         v. Bloomberg L.P., 756
                                                                                            756

F.3d 73,
F.3d 73, 84 (2d Cir.
         84 (2d Cir. 2014).
                     2014). Courts
                            Courts in this District
                                   in this District have
                                                    have found that the
                                                         found that the purpose
                                                                        purpose of
                                                                                of aa paparazzi
                                                                                      paparazzi

photograph such
photograph such as
                as the
                   the O'Neil
                       O’Neil Photograph
                              Photograph is
                                         is "to
                                            “to document
                                                document the
                                                         the comings
                                                             comings and
                                                                     and goings
                                                                         goings of
                                                                                of

celebrities, illustrate
celebrities, illustrate their
                        their fashion
                              fashion and
                                      and lifestyle
                                          lifestyle choices,
                                                    choices, and
                                                             and accompany
                                                                 accompany gossip
                                                                           gossip and
                                                                                  and news
                                                                                      news articles
                                                                                           articles

about their
about their lives.” Barcroft Media,
            lives." Barcrofi Media, Ltd.
                                    Ltd. v.
                                         v. Coed Media Group,
                                            Coed Media        LLC, 297
                                                       Group, LLC, 297 F.
                                                                       F. Supp. 3d 339,
                                                                          Supp. 3d 339, 352
                                                                                        352

(S.D.N.Y. 2017).
(S.D.N.Y. 2017).

       Ms. Ratajkowski's
       Ms. Ratajkowski’s testimony,
                         testimony, as
                                    as well
                                       well as
                                            as the
                                               the Instagram
                                                   Instagram Stories Post itself,
                                                             Stories Post         is clear
                                                                          itself, is clear

evidence that
evidence that its
              its purpose
                  purpose is vastly different.
                          is vastly different. Rather
                                               Rather than
                                                      than merely
                                                           merely documenting
                                                                  documenting her
                                                                              her location
                                                                                  location or
                                                                                           or her
                                                                                              her

clothing, the
clothing, the Instagram
              Instagram Stories Post’s purpose
                        Stories Post's purpose was
                                               was to
                                                   to comment
                                                      comment on
                                                              on the
                                                                 the way
                                                                     way Ms.
                                                                         Ms. Ratajkowski
                                                                             Ratajkowski is
                                                                                         is

constantly hounded
constantly         by paparazzi
           hounded by paparazzi like
                                like Plaintiff,
                                     Plaintiff, and
                                                and how
                                                    how not
                                                        not even
                                                            even shielding
                                                                 shielding her
                                                                           her face
                                                                               face will
                                                                                    will stop
                                                                                         stop

them from
them      trying to
     from trying to exploit
                    exploit her
                            her image. Declaration of
                                image. Declaration of Emily Ratajkowski, dated
                                                      Emily Ratajkowski, dated September 9,
                                                                               September 9,

2020 ("Ratajkowski
2020 (“Ratajkowski Decl."),
                   Decl.”), ¶8-9.
                            ¶8-9.


                                                  9
                                                  9
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 16 of 30




       Plaintiff’s Motion
       Plaintiff's Motion attempts
                          attempts to
                                   to claim
                                      claim that
                                            that the
                                                 the Instagram
                                                     Instagram Stories Post "did
                                                               Stories Post “did not
                                                                                 not comment
                                                                                     comment on
                                                                                             on

the appropriateness
the appropriateness of
                    of the
                       the [O'Neil]
                           [O’Neil] Photograph"
                                    Photograph” when
                                                when the
                                                     the caption
                                                         caption "Mood
                                                                 “Mood Forever"
                                                                       Forever” is
                                                                                is clearly
                                                                                   clearly aa

comment on
comment on how
           how inappropriate
               inappropriate it
                             it was
                                was for O’Neil to
                                    for O'Neil to photograph
                                                  photograph her
                                                             her (and
                                                                 (and attempt
                                                                      attempt to
                                                                              to license
                                                                                 license the
                                                                                         the

resulting photograph)
resulting photograph) when
                      when she
                           she had
                               had covered
                                   covered her
                                           her face
                                               face as
                                                    as aa signal
                                                          signal that
                                                                 that she
                                                                      she did
                                                                          did not
                                                                              not consent to being
                                                                                  consent to being

photographed. Ratajkowski
photographed. Ratajkowski Decl.
                          Decl. ¶9.
                                ¶9. Plaintiff
                                    Plaintiff did
                                              did not
                                                  not offer
                                                      offer any
                                                            any evidence
                                                                evidence to
                                                                         to disprove
                                                                            disprove this
                                                                                     this

statement.
statement.

       Plaintiff’s Motion
       Plaintiff's Motion focuses on the
                          focuses on the distinction
                                         distinction between
                                                     between an
                                                             an "illustrative
                                                                “illustrative aid"
                                                                              aid” and
                                                                                   and aa use
                                                                                          use meant
                                                                                              meant

for commentary.
for             Barcroft, 297
    commentary. Barcroft, 297 F.
                              F. Supp. 3d at
                                 Supp. 3d at 352.
                                             352. As
                                                  As an
                                                     an initial matter, commentary
                                                        initial matter, commentary or
                                                                                   or criticism
                                                                                      criticism

is not
is not required to render
       required to render aa use
                             use transformative
                                 transformative where
                                                where "the
                                                      “the two
                                                           two works
                                                               works ha[ve] different messages
                                                                     ha[ve] different messages

and purposes."
and purposes.” Swatch,
               Swatch, 756
                       756 F.3d
                           F.3d at
                                at 84. However, it
                                   84. However, it is
                                                   is clear that the
                                                      clear that the Instagram
                                                                     Instagram Stories Post was
                                                                               Stories Post was

used as
used as commentary,
        commentary, rather than as
                    rather than as illustration.
                                   illustration. Ms.
                                                 Ms. Ratajkowski
                                                     Ratajkowski did not post
                                                                 did not post the
                                                                              the Instagram
                                                                                  Instagram

Stories Post to
Stories Post to show
                show her
                     her followers what she
                         followers what she looks
                                            looks like, what she
                                                  like, what she was
                                                                 was wearing,
                                                                     wearing, or
                                                                              or who
                                                                                 who she
                                                                                     she was
                                                                                         was

with. Instead,
with.          the Instagram
      Instead, the Instagram Stories Post highlights
                             Stories Post highlights the
                                                     the oppressive
                                                         oppressive presence
                                                                    presence of
                                                                             of paparazzi
                                                                                paparazzi in Ms.
                                                                                          in Ms.

Ratajkowski’s life
Ratajkowski's life and
                   and comments
                       comments on
                                on the
                                   the fact
                                       fact that
                                            that she
                                                 she is daily followed
                                                     is daily followed by
                                                                       by strangers
                                                                          strangers who
                                                                                    who take
                                                                                        take and
                                                                                             and

exploit her
exploit     image even
        her image even when
                       when she
                            she is
                                is clearly
                                   clearly signaling
                                           signaling that
                                                     that she
                                                          she does
                                                              does not
                                                                   not want
                                                                       want to
                                                                            to be
                                                                               be photographed.
                                                                                  photographed.

Where, as
Where, as here,
          here, "the
                “the copyrighted
                     copyrighted work
                                 work is
                                      is itself
                                         itself the
                                                the subject
                                                    subject of
                                                            of the
                                                               the story"
                                                                   story” the
                                                                          the new
                                                                              new use
                                                                                  use

“transform[s] the
"transform[s] the function of the
                  function of the work
                                  work in the new
                                       in the new context."
                                                  context.” Barcroft,
                                                            Barcroft, 297
                                                                      297 F.
                                                                          F. Supp.
                                                                             Supp. 3d at 352.
                                                                                   3d at 352.

       Plaintiff also
       Plaintiff also attempts
                      attempts to
                               to argue
                                  argue that
                                        that the
                                             the Instagram
                                                 Instagram Stories Post was
                                                           Stories Post was aa commercial
                                                                               commercial use
                                                                                          use

when it
when it clearly
        clearly was
                was not.
                    not. Plaintiff's
                         Plaintiff’s Cross-Motion
                                     Cross-Motion for
                                                  for Summary
                                                      Summary Judgment p. 18.
                                                              Judgment p. 18. As
                                                                              As the
                                                                                 the Supreme
                                                                                     Supreme

Court has
Court has stated,
          stated, "[t]he
                  “[t]he crux
                         crux of
                              of the
                                 the profit/nonprofit
                                     profit/nonprofit distinction
                                                      distinction is
                                                                  is not
                                                                     not whether
                                                                         whether the
                                                                                 the sole
                                                                                     sole motive
                                                                                          motive of
                                                                                                 of

the use
the use is monetary gain
        is monetary gain but
                         but whether
                             whether the
                                     the user
                                         user stands
                                              stands to
                                                     to profit
                                                        profit from exploitation of
                                                               from exploitation of the
                                                                                    the

copyrighted material
copyrighted material without
                     without paying
                             paying the
                                    the customary
                                        customary price."
                                                  price.” Harper
                                                          Harper & Row, Publishers,
                                                                 & Row, Publishers, Inc.
                                                                                    Inc. v.
                                                                                         v.

Nation Enters.,
Nation Enters., 471
                471 U.S.
                    U.S. 539, 105 S.
                         539, 105    Ct. 2218,
                                  S. Ct. 2218, 85
                                               85 L.
                                                  L. Ed. 2d 588
                                                     Ed. 2d     (1985). Additionally,
                                                            588 (1985). Additionally, because
                                                                                      because



                                                 10
                                                 10
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 17 of 30




“nearly all
"nearly all of
            of the
               the illustrative uses listed
                   illustrative uses        in the
                                     listed in the preamble
                                                   preamble paragraph
                                                            paragraph of
                                                                      of §§ 107
                                                                            107 ...
                                                                                ... are
                                                                                    are generally
                                                                                        generally

conducted for
conducted for profit
              profit in this country,"
                     in this country,” Campbell
                                       Campbell v. Acuff-Rose Music,
                                                v. Acuff-Rose Music, Inc.,
                                                                     Inc., 510 U.S. 569,
                                                                           510 U.S. 569, 584, 114
                                                                                         584, 114

S. Ct. 1164,
S. Ct. 1164, 1175,
             1175, 127
                   127 L.
                       L. Ed. 2d 500
                          Ed. 2d     (1994) (internal
                                 500 (1994) (internal quotation
                                                      quotation marks
                                                                marks omitted),
                                                                      omitted), courts “do not
                                                                                courts "do not

give much
give much weight
          weight to
                 to the
                    the fact that the
                        fact that the secondary
                                      secondary use
                                                use was
                                                    was for
                                                        for commercial
                                                            commercial gain."
                                                                       gain.” Castle Rock
                                                                              Castle Rock

Entm’t, Inc.
Entm't, Inc. v.
             v. Carol Pub. Grp.,
                Carol Pub.       Inc., 150
                           Grp., Inc., 150 F.3d
                                           F.3d 132,
                                                132, 142
                                                     142 (2d
                                                         (2d Cir.
                                                             Cir. 1998).
                                                                  1998).

        Plaintiff fails
        Plaintiff fails to
                        to point
                           point to
                                 to any
                                    any theory
                                        theory under
                                               under which
                                                     which the
                                                           the Instagram
                                                               Instagram Stories Post could
                                                                         Stories Post could be
                                                                                            be aa

commercial use.
commercial use. The
                The Instagram
                    Instagram Stories Post was
                              Stories Post was not
                                               not an
                                                   an advertisement.
                                                      advertisement. Consumers
                                                                     Consumers Union of U.S.,
                                                                               Union of U.S.,

Inc. v.
Inc.    New Regina
     v. New Regina Corp., 664 F.
                   Corp., 664 F. Supp. 753, 761
                                 Supp. 753, 761 (S.D.N.Y.
                                                (S.D.N.Y. 1987).
                                                          1987). It
                                                                 It was
                                                                    was not meant as
                                                                        not meant as aa means
                                                                                        means

of enhancing
of enhancing Ms.
             Ms. Ratajkowski's
                 Ratajkowski’s or
                               or any
                                  any of
                                      of her
                                         her businesses'
                                             businesses’ marketability.
                                                         marketability. Lish
                                                                        Lish v. Harper’s
                                                                             v. Harper's

Magazine Found.,
Magazine Found., 807 F. Supp.
                 807 F.       1090, 1101
                        Supp. 1090, 1101 (S.D.N.Y.
                                         (S.D.N.Y. 1992),
                                                   1992), amended,
                                                          amended, No.
                                                                   No. 91
                                                                       91 CIV.
                                                                          CIV. 0782
                                                                               0782

(MEL), 1993
(MEL), 1993 WL
            WL 7576
               7576 (S.D.N.Y.
                    (S.D.N.Y. Jan.
                              Jan. 7, 1993). Ms.
                                   7, 1993). Ms. Ratajkowski
                                                 Ratajkowski did
                                                             did not
                                                                 not "directly
                                                                     “directly and
                                                                               and

exclusively acquire[]
exclusively acquire[] conspicuous
                      conspicuous financial
                                  financial rewards
                                            rewards from
                                                    from [her]
                                                         [her] use
                                                               use of
                                                                   of the
                                                                      the copyrighted material.”
                                                                          copyrighted material."

American Geophysical
American Geophysical Union
                     Union v.
                           v. Texaco Inc., 60
                              Texaco Inc.,    F.3d 913
                                           60 F.3d 913 (2d
                                                       (2d Cir.1994).
                                                           Cir.1994).

        Instead, Ms.
        Instead, Ms. Ratajkowski
                     Ratajkowski testified
                                 testified that
                                           that she
                                                she did
                                                    did not
                                                        not receive
                                                            receive any
                                                                    any compensation
                                                                        compensation in
                                                                                     in

connection with
connection with the
                the Instagram
                    Instagram Stories Post. Def.
                              Stories Post. Def. 56.1 ¶75. The
                                                 56.1 ¶75. The only
                                                               only shred
                                                                    shred of
                                                                          of evidence
                                                                             evidence that
                                                                                      that

Plaintiff can
Plaintiff     point to
          can point to in
                       in opposition
                          opposition is that Ms.
                                     is that Ms. Ratajkowski
                                                 Ratajkowski links
                                                             links to
                                                                   to the
                                                                      the website
                                                                          website of
                                                                                  of her
                                                                                     her swimsuit
                                                                                         swimsuit

clothing line
clothing      on her
         line on her Instagram account. Plaintiff's
                     Instagram account. Plaintiff’s Cross
                                                    Cross Motion
                                                          Motion for
                                                                 for Summary
                                                                     Summary Judgment p. 18.
                                                                             Judgment p. 18.

First, this
First, this link
            link is
                 is not
                    not even visible when
                        even visible when viewing
                                          viewing the
                                                  the Instagram
                                                      Instagram Stories Post. Dkt.
                                                                Stories Post. Dkt. 44-2.
                                                                                   44-2. Second,
                                                                                         Second,

this does
this does not
          not amount
              amount to
                     to evidence
                        evidence that
                                 that Ms.
                                      Ms. Ratajkowski
                                          Ratajkowski "stands
                                                      “stands to
                                                              to profit"
                                                                 profit” from
                                                                         from temporarily
                                                                              temporarily

posting the
posting the image
            image commenting
                  commenting on
                             on her
                                her harassment by the
                                    harassment by the paparazzi
                                                      paparazzi when
                                                                when she
                                                                     she has
                                                                         has clearly and
                                                                             clearly and

consistently testified
consistently testified that
                       that she
                            she did
                                did not
                                    not profit
                                        profit in
                                               in any
                                                  any way
                                                      way from the Instagram
                                                          from the Instagram Stories Post. Def.
                                                                             Stories Post. Def. 56.1
                                                                                                56.1

¶75.
¶75.




                                                  11
                                                  11
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 18 of 30




        Additionally, the
        Additionally, the character
                          character and
                                    and length
                                        length of
                                               of the
                                                  the use
                                                      use was
                                                          was minimal
                                                              minimal. The
                                                                       The Instagram
                                                                           Instagram Stories Post
                                                                                     Stories Post

was only
was only up for 24
         up for 24 hours;
                   hours; it
                          it was
                             was not
                                 not reposted
                                     reposted or
                                              or shared.
                                                 shared. Davis
                                                         Davis v.
                                                               v. Gap, Inc., 246
                                                                  Gap, Inc., 246 F.3d
                                                                                 F.3d 152,
                                                                                      152, 172
                                                                                           172

(2d Cir.2001)
(2d Cir.2001) (where
              (where unauthorized
                     unauthorized copying
                                  copying is
                                          is trivial,
                                             trivial, "the
                                                      “the law
                                                           law will
                                                               will not
                                                                    not impose
                                                                        impose legal
                                                                               legal

consequences”). Ms.
consequences"). Ms. Ratajkowski
                    Ratajkowski chose
                                chose to
                                      to post
                                         post only
                                              only to
                                                   to the
                                                      the Instagram
                                                          Instagram stories
                                                                    stories function
                                                                            function —
                                                                                     – which
                                                                                       which

automatically deletes
automatically deletes after
                      after 24
                            24 hours
                               hours —
                                     – rather than the
                                       rather than the "grid"
                                                       “grid” function where the
                                                              function where the post
                                                                                 post would
                                                                                      would have
                                                                                            have

stayed and
stayed and been
           been visible
                visible to
                        to the
                           the public
                               public until such time
                                      until such time as
                                                      as Ms.
                                                         Ms. Ratajkowski
                                                             Ratajkowski chose to delete
                                                                         chose to delete it.
                                                                                         it.

        The legal
        The       maxim "de
            legal maxim “de minimis
                            minimis non
                                    non curat
                                        curat lex"
                                              lex” (sometimes
                                                   (sometimes rendered,
                                                              rendered, "the
                                                                        “the law
                                                                             law does
                                                                                 does not
                                                                                      not

concern itself
concern itself with
               with trifles")
                    trifles”) "insulates
                              “insulates from
                                         from liability
                                              liability those
                                                        those who
                                                              who cause
                                                                  cause insignificant
                                                                        insignificant violations
                                                                                      violations of
                                                                                                 of

the rights
the rights of
           of others."
              others.” Ringgold
                       Ringgold v. Black Entm't
                                v. Black Entm’t Television, Inc., 126
                                                Television, Inc., 126 F.3d
                                                                      F.3d 70,
                                                                           70, 74 (2d Cir.
                                                                               74 (2d Cir. 1997).
                                                                                           1997).

In deciding
In deciding if
            if an
               an infringement
                  infringement is “a technical
                               is "a technical violation
                                               violation of
                                                         of aa right
                                                               right so
                                                                     so trivial
                                                                        trivial that
                                                                                that the
                                                                                     the law will not
                                                                                         law will not

impose legal
impose legal consequences"
             consequences” the
                           the court
                               court may
                                     may consider “the length
                                         consider "the        of time
                                                       length of time the
                                                                      the copied work is
                                                                          copied work is

observable” Id.
observable" Id. at
                at 75. Posting an
                   75. Posting an image
                                  image —
                                        – that
                                          that would
                                               would not
                                                     not be
                                                         be licensed – for
                                                            licensed —     only 24
                                                                       for only 24 hours
                                                                                   hours is
                                                                                         is

exactly the
exactly the type
            type of
                 of "de
                    “de minimis"
                        minimis” use
                                 use that
                                     that should
                                          should be
                                                 be protected
                                                    protected as
                                                              as fair
                                                                 fair use.
                                                                      use.

        Accordingly, the
        Accordingly, the character
                         character of
                                   of the
                                      the Instagram
                                          Instagram Stories Post is
                                                    Stories Post    transformative and
                                                                 is transformative and the
                                                                                       the first
                                                                                           first

factor weighs
factor weighs in favor of
              in favor of aa finding of fair
                             finding of fair use.
                                             use.

            b. The O'Neil
            b. The O’Neil Photograph is Subject
                          Photograph is Subject to
                                                to Only
                                                   Only Minimal
                                                        Minimal Protection,
                                                                Protection, if Any
                                                                            if Any

        The second
        The second fair
                   fair use
                        use factor
                            factor looks to "the
                                   looks to “the nature
                                                 nature of
                                                        of the
                                                           the copyrighted
                                                               copyrighted work."
                                                                           work.” 17
                                                                                  17 U.S.C.
                                                                                     U.S.C. §§

107(2). This
107(2).      factor is
        This factor is of
                       of limited
                          limited usefulness
                                  usefulness where,
                                             where, as
                                                    as here,
                                                       here, the
                                                             the creative
                                                                 creative work
                                                                          work of
                                                                               of art
                                                                                  art is
                                                                                      is being
                                                                                         being used
                                                                                               used

for aa transformative
for    transformative purpose,
                      purpose, but
                               but nevertheless
                                   nevertheless weighs
                                                weighs in
                                                       in favor of Defendants.
                                                          favor of Defendants. Blanch
                                                                               Blanch v. Koons,
                                                                                      v. Koons,

467 F.3d
467 F.3d 244,
         244, 257
              257 (2d
                  (2d Cir.
                      Cir. 2006).
                           2006). "This
                                  “This factor
                                        factor calls
                                               calls for
                                                     for recognition that some
                                                         recognition that some works
                                                                               works are
                                                                                     are closer to
                                                                                         closer to

the core
the      of intended
    core of intended copyright protection than
                     copyright protection than others,
                                               others, with
                                                       with the
                                                            the consequence
                                                                consequence that
                                                                            that fair use is
                                                                                 fair use is more
                                                                                             more

difficult to
difficult to establish when the
             establish when the former
                                former works
                                       works are
                                             are copied."
                                                 copied.” Campbell,
                                                          Campbell, 510 U.S. at
                                                                    510 U.S. at 586.
                                                                                586.

        This Court
        This Court has
                   has explicitly
                       explicitly held
                                  held that
                                       that paparazzi
                                            paparazzi images “do not
                                                      images "do not reflect substantial creative
                                                                     reflect substantial creative

expression” and
expression" and are
                are "further
                    “further from the core
                             from the core of
                                           of copyright
                                              copyright protections
                                                        protections than
                                                                    than creative or fictional
                                                                         creative or fictional
                                                    12
                                                    12
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 19 of 30




works would
works would be"
            be” Barcroft,
                Barcroft, 297
                          297 F.
                              F. Supp.
                                 Supp. 3d at 354.
                                       3d at 354. This
                                                  This is especially true
                                                       is especially true where,
                                                                          where, as
                                                                                 as here “[t]he
                                                                                    here "[t]he

photographer[] predominantly
photographer[] predominantly captured
                             captured [his]
                                      [his] subjects
                                            subjects in public, as
                                                     in public, as they
                                                                   they naturally
                                                                        naturally appeared,
                                                                                  appeared, and
                                                                                            and

were not
were     tasked with
     not tasked with directing
                     directing the
                               the subjects,
                                   subjects, altering
                                             altering the
                                                      the backdrops,
                                                          backdrops, or
                                                                     or otherwise
                                                                        otherwise doing
                                                                                  doing much
                                                                                        much to
                                                                                             to

impose creative
impose creative force on the
                force on the Images or infuse
                             Images or infuse the
                                              the Images with their
                                                  Images with their own
                                                                    own artistic
                                                                        artistic vision."
                                                                                 vision.” Id.
                                                                                          Id.

Because of
Because of this,
           this, the
                 the second
                     second factor weighs in
                            factor weighs in favor of aa finding
                                             favor of    finding that
                                                                 that the
                                                                      the Instagram
                                                                          Instagram Stories Post
                                                                                    Stories Post

was fair
was fair use.
         use.

           c. The
           c. The Amount
                  Amount and    Substantiality of
                            and Substantiality of the
                                                  the O'Neil
                                                      O’Neil Photograph
                                                             Photograph Used Weighs in
                                                                        Used Weighs in
              Favor of
              Favor of aa Finding of Fair
                          Finding of Fair Use
                                          Use

        The third
        The third fair use factor
                  fair use factor examines
                                  examines "the
                                           “the amount
                                                amount and
                                                       and substantiality
                                                           substantiality of
                                                                          of the
                                                                             the portion
                                                                                 portion used
                                                                                         used in
                                                                                              in

relation to
relation to the
            the copyrighted
                copyrighted work
                            work as
                                 as aa whole."
                                       whole.” 17
                                               17 U.S.C.
                                                  U.S.C. §§ 107(3).
                                                            107(3). The third factor
                                                                    The third        asks whether
                                                                              factor asks whether

“the amount
"the amount and
            and substantiality
                substantiality of
                               of the
                                  the portion
                                      portion used
                                              used in
                                                   in relation to the
                                                      relation to the copyrighted
                                                                      copyrighted work
                                                                                  work as
                                                                                       as aa

whole… are
whole... are reasonable
             reasonable in
                        in relation to the
                           relation to the purpose
                                           purpose of
                                                   of the
                                                      the copying."
                                                          copying.” Campbell,
                                                                    Campbell, 510 U.S. at
                                                                              510 U.S. at 586.
                                                                                          586.

Additionally, "this
Additionally, “this factor
                    factor ‘weighs
                           'weighs less when considering
                                   less when considering aa photograph
                                                            photograph —
                                                                       — where
                                                                         where all
                                                                               all or
                                                                                   or most
                                                                                      most of
                                                                                           of

the work
the work often
         often must
               must be
                    be used
                       used in
                            in order
                               order to
                                     to preserve
                                        preserve any
                                                 any meaning
                                                     meaning at
                                                             at all
                                                                all —
                                                                    — than
                                                                      than aa work
                                                                              work such
                                                                                   such as
                                                                                        as aa text
                                                                                              text

or musical
or musical composition,
           composition, where
                        where bits
                              bits and
                                   and pieces
                                       pieces can
                                              can be
                                                  be excerpted
                                                     excerpted without
                                                               without losing
                                                                       losing all
                                                                              all value."'
                                                                                  value.’”

McGucken v.
McGucken    Newsweek LLC,
         v. Newsweek LLC, No.
                          No. 19
                              19 CIV.
                                 CIV. 9617
                                      9617 (KPF),
                                           (KPF), 2020
                                                  2020 WL 2836427, at
                                                       WL 2836427, at *8
                                                                      *8 (S.D.N.Y.
                                                                         (S.D.N.Y.

June 1, 2020),
June 1, 2020), reconsideration
               reconsideration denied
                               denied sub
                                      sub nom.
                                          nom. ELLIOT
                                               ELLIOT McGUCKEN,
                                                      McGUCKEN, Plaintiff,
                                                                Plaintiff, v. NEWSWEEK
                                                                           v. NEWSWEEK

LLC, Defendant.,
LLC, Defendant., No.
                 No. 19
                     19 CIV.
                        CIV. 9617
                             9617 (KPF),
                                  (KPF), 2020
                                         2020 WL
                                              WL 6135733
                                                 6135733 (S.D.N.Y.
                                                         (S.D.N.Y. Oct.
                                                                   Oct. 19,
                                                                        19, 2020).
                                                                            2020).

       Here, the
       Here, the Instagram
                 Instagram Stories Post needed
                           Stories Post needed to
                                               to show
                                                  show Ms.
                                                       Ms. Ratajkowski's
                                                           Ratajkowski’s whole
                                                                         whole body,
                                                                               body, the
                                                                                     the

flowers covering
flowers covering her
                 her face, and the
                     face, and the background
                                   background in order to
                                              in order to comment
                                                          comment on
                                                                  on the
                                                                     the oppressive
                                                                         oppressive presence
                                                                                    presence

of paparazzi
of paparazzi in
             in her
                her life. Accordingly, this
                    life. Accordingly, this factor
                                            factor weighs
                                                   weighs in
                                                          in favor
                                                             favor of
                                                                   of aa finding
                                                                         finding of
                                                                                 of fair use.
                                                                                    fair use.




                                                  13
                                                  13
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 20 of 30




           d. There
           d. There was
                    was no Harm to
                        no Harm to the
                                   the Market
                                       Market for the O'Neil
                                              for the O’Neil Photograph
                                                             Photograph

       The fourth
       The fourth fair
                  fair use
                       use factor
                           factor looks
                                  looks to
                                        to "the
                                           “the effect
                                                effect of
                                                       of the
                                                          the use
                                                              use upon
                                                                  upon the
                                                                       the potential
                                                                           potential market
                                                                                     market for
                                                                                            for or
                                                                                                or

value of
value of the
         the copyrighted
             copyrighted work."
                         work.” 17
                                17 U.S.C.
                                   U.S.C. §§ 107(4).
                                             107(4). There
                                                     There is
                                                           is no
                                                              no effect
                                                                 effect on
                                                                        on the
                                                                           the market
                                                                               market where,
                                                                                      where, as
                                                                                             as

here, no
here, no apparent
         apparent market
                  market for
                         for the
                             the copyrighted
                                 copyrighted work
                                             work exists.
                                                  exists.

       This factor
       This factor requires
                   requires courts
                            courts to
                                   to look to whether
                                      look to whether infringement will affect
                                                      infringement will affect "traditional,
                                                                               “traditional,

reasonable, or
reasonable, or likely
               likely to
                      to be
                         be developed
                            developed markets."
                                      markets.” Bill
                                                Bill Graham Archives, 448
                                                     Graham Archives, 448 F.3d
                                                                          F.3d at
                                                                               at 614; Am.
                                                                                  614; Am.

Geophysical,
Geophysical, 60 F.3d at
             60 F.3d at 930.
                        930. Thus, “[f]air use,
                             Thus, "[flair use, when
                                                when properly
                                                     properly applied,
                                                              applied, is
                                                                       is limited to copying
                                                                          limited to copying by
                                                                                             by

others which
others which does
             does not
                  not materially
                      materially impair
                                 impair the
                                        the marketability
                                            marketability of
                                                          of the
                                                             the work
                                                                 work which
                                                                      which is
                                                                            is copied."
                                                                               copied.” Harper
                                                                                        Harper

& Row,
& Row, 471
       471 U.S.
           U.S. at
                at 566-67,
                   566–67, 105
                           105 S.Ct. 2218. "In
                               S.Ct. 2218. “In cases where courts
                                               cases where        have found
                                                           courts have       the fourth
                                                                       found the fourth factor
                                                                                        factor

to weigh
to weigh in
         in favor of the
            favor of the defendant,
                         defendant, it was undisputed
                                    it was undisputed that
                                                      that Plaintiff
                                                           Plaintiff had
                                                                     had no
                                                                         no intention of entering
                                                                            intention of entering

the market,
the market, or
            or was
               was unable
                   unable to
                          to take
                             take advantage
                                  advantage of
                                            of use
                                               use in
                                                   in that
                                                      that manner."
                                                           manner.” Otto
                                                                    Otto v. Hearst Commc’ns,
                                                                         v. Hearst Commc'ns,

Inc., 345
Inc.,     F. Supp.
      345 F.       3d 412,
             Supp. 3d 412, 432
                           432 (S.D.N.Y.
                               (S.D.N.Y. 2018).
                                         2018).

       Plaintiff’s own
       Plaintiffs  own testimony
                       testimony was
                                 was that
                                     that the
                                          the O'Neil
                                              O’Neil Photograph
                                                     Photograph could
                                                                could not
                                                                      not be
                                                                          be licensed
                                                                             licensed because
                                                                                      because

Ms. Ratajkowski's
Ms. Ratajkowski’s face was covered.
                  face was          Def. 56.1
                           covered. Def.      ¶24. This
                                         56.1 ¶24. This is also evidenced
                                                        is also evidenced by
                                                                          by the
                                                                             the fact
                                                                                 fact that,
                                                                                      that, while
                                                                                            while

Plaintiff produced
Plaintiff produced documentation
                   documentation of
                                 of some
                                    some minimal
                                         minimal licensing of the
                                                 licensing of the other
                                                                  other photographs
                                                                        photographs which
                                                                                    which

totaled $2.55,
totaled $2.55, Plaintiff
               Plaintiff did
                         did not
                             not produce
                                 produce evidence of any
                                         evidence of any licenses
                                                         licenses of
                                                                  of the
                                                                     the O'Neil
                                                                         O’Neil Photograph.
                                                                                Photograph. Def.
                                                                                            Def.

56.1 at ¶40-42.
56.1 at ¶40-42. Presumably,
                Presumably, if
                            if Plaintiff
                               Plaintiff had
                                         had any
                                             any such
                                                 such evidence,
                                                      evidence, he
                                                                he would
                                                                   would have
                                                                         have produced
                                                                              produced it.
                                                                                       it.

Accordingly, Plaintiff
Accordingly, Plaintiff testified
                       testified that
                                 that there
                                      there was
                                            was no
                                                no market
                                                   market for
                                                          for the
                                                              the O'Neil
                                                                  O’Neil Photograph
                                                                         Photograph and
                                                                                    and the
                                                                                        the

licensing evidence
licensing evidence supports
                   supports this.
                            this.

       The fact
       The fact that
                that Splash News uploaded
                     Splash News uploaded the
                                          the O'Neil
                                              O’Neil Photograph
                                                     Photograph so
                                                                so that
                                                                   that someone
                                                                        someone could license
                                                                                could license

it does
it      not mean
   does not mean there
                 there was
                       was anyone
                           anyone who
                                  who would
                                      would license the photograph.
                                            license the photograph. Plaintiff
                                                                    Plaintiff cannot now argue
                                                                              cannot now argue

that the
that the Instagram
         Instagram Stories Post had
                   Stories Post had aa negative
                                       negative effect
                                                effect on
                                                       on this
                                                          this non-existent
                                                               non-existent market.
                                                                            market. White
                                                                                    White v.
                                                                                          v. W.
                                                                                             W.

Pub. Corp.,
Pub.        29 F.
     Corp., 29 F. Supp. 3d 396,
                  Supp. 3d 396, 400
                                400 (S.D.N.Y.
                                    (S.D.N.Y. 2014)
                                              2014) (fmding
                                                    (finding no
                                                             no effect
                                                                effect on
                                                                       on the
                                                                          the market
                                                                              market where
                                                                                     where "no
                                                                                           “no



                                                14
                                                14
          Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 21 of 30




secondary market
secondary market exists
                 exists in which [plaintiff]
                        in which [plaintiff] could
                                             could license or sell
                                                   license or sell the
                                                                   the [works]
                                                                       [works]…,    as no
                                                                               ..., as no one
                                                                                          one has
                                                                                              has

offered to
offered to license
           license any
                   any of
                       of [plaintiff's
                          [plaintiff’s works]").
                                       works]”).

        Plaintiff tries
        Plaintiff tries to
                        to claim that there
                           claim that there is
                                            is aa presumption
                                                  presumption of
                                                              of market
                                                                 market harm
                                                                        harm because
                                                                             because "Ratajkowski's
                                                                                     “Ratajkowski’s

secondary use
secondary use was
              was not
                  not transformative
                      transformative and
                                     and constituted
                                         constituted aa wholesale
                                                        wholesale reproduction
                                                                  reproduction of
                                                                               of O'Neil's
                                                                                  O’Neil’s

original photograph."
original photograph.” Plaintiffs
                      Plaintiff’s Cross-Motion
                                  Cross-Motion for
                                               for Summary
                                                   Summary Judgment p. 22.
                                                           Judgment p. 22. First,
                                                                           First, as
                                                                                  as discussed
                                                                                     discussed

above, the
above, the Instagram
           Instagram Stories Post was
                     Stories Post was aa transformative
                                         transformative use.
                                                        use. Google, Inc., 804
                                                             Google, Inc.,     F.3d at
                                                                           804 F.3d at 223
                                                                                       223 (citing
                                                                                           (citing

Campbell,
Campbell, 510 U.S. at
          510 U.S. at 591, 114 S.Ct.
                      591, 114       1164) ("There
                               S.Ct. 1164) (“There also
                                                   also exists
                                                        exists aa close
                                                                  close linkage between the
                                                                        linkage between the first
                                                                                            first

and fourth
and fourth factors, in that
           factors, in that the
                            the more
                                more the
                                     the copying
                                         copying is
                                                 is done to achieve
                                                    done to achieve aa purpose
                                                                       purpose that
                                                                               that differs
                                                                                    differs from
                                                                                            from the
                                                                                                 the

purpose of
purpose of the
           the original,
               original, the
                         the less
                             less likely
                                  likely it
                                         it is that the
                                            is that the copy
                                                        copy will
                                                             will serve
                                                                  serve as
                                                                        as aa satisfactory
                                                                              satisfactory substitute
                                                                                           substitute for
                                                                                                      for

the original.")
the original.”) Second, the Instagram
                Second, the Instagram Stories Post is
                                      Stories Post is not
                                                      not aa "wholesale
                                                             “wholesale reproduction"
                                                                        reproduction” as
                                                                                      as it adds aa
                                                                                         it adds

critical caption.
critical caption. The
                  The Instagram
                      Instagram Stories Post was
                                Stories Post was only
                                                 only visible
                                                      visible for 24 hours.
                                                              for 24 hours. Accordingly,
                                                                            Accordingly, there
                                                                                         there is
                                                                                               is

no presumption
no presumption of
               of harm
                  harm to
                       to the
                          the market.
                              market.

        As laid
        As      out above,
           laid out above, all
                           all four
                               four factors
                                    factors weigh
                                            weigh in
                                                  in favor
                                                     favor of
                                                           of aa finding
                                                                 finding that
                                                                         that the
                                                                              the Instagram
                                                                                  Instagram Stories
                                                                                            Stories

Post was
Post was fair use. Accordingly,
         fair use. Accordingly, Defendants'
                                Defendants’ Motion
                                            Motion for
                                                   for Summary
                                                       Summary Judgment and Attorneys'
                                                               Judgment and Attorneys’ Fees
                                                                                       Fees

should be
should be granted
          granted and
                  and Plaintiffs
                      Plaintiff’s Cross-Motion
                                  Cross-Motion for
                                               for Summary
                                                   Summary Judgment should be
                                                           Judgment should be denied.
                                                                              denied.

                                       POINT
                                       POINT III
                                              III
           Defendant’s Remaining
           Defendant's Remaining Affirmative
                                 Affirmative Defenses
                                             Defenses Should
                                                      Should Not
                                                             Not Be Dismissed
                                                                 Be Dismissed

            a. The
            a. The First, Third, and
                   First, Third,     Twelfth Affirmative
                                 and Twelfth Affirmative Defenses
                                                         Defenses Should
                                                                  Should Not
                                                                         Not Be
                                                                             Be Dismissed
                                                                                Dismissed

        Defendants’ First
        Defendants' First Affirmative
                          Affirmative Defense
                                      Defense is
                                              is that
                                                 that Plaintiff
                                                      Plaintiff failed to state
                                                                failed to state aa claim. Bell AtL
                                                                                   claim. Bell Atl.

Corp.
Corp. v.
      v. Twombly,
         Twombly, 550 U.S. 554,
                  550 U.S. 554, 570 (2007) (a
                                570 (2007) (a complaint
                                              complaint must
                                                        must plead
                                                             plead "enough
                                                                   “enough facts
                                                                           facts to
                                                                                 to state
                                                                                    state aa

claim to
claim to relief
         relief that
                that is
                     is plausible
                        plausible on
                                  on its
                                     its face.")
                                         face.”) Defendants'
                                                 Defendants’ Third Affirmative Defense
                                                             Third Affirmative Defense is
                                                                                       is that
                                                                                          that the
                                                                                               the

copyright is
copyright is invalid or unenforceable.
             invalid or unenforceable. Oriental Art Printing,
                                       Oriental Art Printing, Inc.
                                                              Inc. v.
                                                                   v. Goldstar Printing Corp.,
                                                                      Goldstar Printing        175
                                                                                        Corp., 175

F. Supp.
F.       2d 542,
   Supp. 2d 542, 546 (S.D.N.Y. 2001)
                 546 (S.D.N.Y. 2001) aff
                                     aff’d mem., 34
                                         d mem.,    F. App'x
                                                 34 F. App’x 401
                                                             401 (2d
                                                                 (2d Cir.
                                                                     Cir. 2002)
                                                                          2002) (refusing
                                                                                (refusing to
                                                                                          to

enforce aa copyright
enforce    copyright covering
                     covering photographs
                              photographs that
                                          that were
                                               were not sufficiently original).
                                                    not sufficiently original). Defendants'
                                                                                Defendants’


                                                   15
                                                   15
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 22 of 30




Twelfth Affirmative
Twelfth Affirmative Defense
                    Defense is
                            is that
                               that the
                                    the O'Neil
                                        O’Neil Photograph
                                               Photograph is
                                                          is merely
                                                             merely scenes
                                                                    scenes aa faire or
                                                                              faire or

unprotected by
unprotected by the
               the merger
                   merger doctrine.
                          doctrine. Williams
                                    Williams v.
                                             v. Crichton,
                                                Crichton, 84 F.3d 581,
                                                          84 F.3d 581, 587 (2d Cir.
                                                                       587 (2d Cir. 1996)
                                                                                    1996)

(“scenes aa faire,
("scenes           or sequences
            faire, or sequences of
                                of events that ‘necessarily
                                   events that 'necessarily result
                                                            result from the choice
                                                                   from the choice of
                                                                                   of aa setting
                                                                                         setting or
                                                                                                 or

situation,’ do
situation,' do not
               not enjoy
                   enjoy copyright
                         copyright protection.");
                                   protection.”); Kregos
                                                  Kregos v. Associated Press,
                                                         v. Associated Press, 937
                                                                              937 F.2d
                                                                                  F.2d 700, 705
                                                                                       700, 705

(2d Cir.
(2d Cir. 1991)
         1991) (merger
               (merger doctrine
                       doctrine finds that "expression
                                finds that “expression is
                                                       is not
                                                          not protected
                                                              protected in
                                                                        in those
                                                                           those instances
                                                                                 instances where
                                                                                           where

there is
there is only
         only one
              one or
                  or so
                     so few ways of
                        few ways of expressing an idea
                                    expressing an idea that
                                                       that protection
                                                            protection of
                                                                       of the
                                                                          the expression
                                                                              expression would
                                                                                         would

effectively accord
effectively accord protection
                   protection to
                              to the
                                 the idea
                                     idea itself.")
                                          itself.”)

       As discussed
       As discussed in
                    in Point
                       Point I(a) above, the
                             I(a) above, the O'Neil
                                             O’Neil Photograph
                                                    Photograph does
                                                               does not
                                                                    not have
                                                                        have the
                                                                             the requisite
                                                                                 requisite

originality required
originality required to
                     to qualify
                        qualify for
                                for copyright protection. Accordingly,
                                    copyright protection. Accordingly, Plaintiff
                                                                       Plaintiff has
                                                                                 has failed
                                                                                     failed to
                                                                                            to allege
                                                                                               allege

ownership of
ownership of aa valid
                valid copyright
                      copyright covering the O'Neil
                                covering the O’Neil Photograph,
                                                    Photograph, any
                                                                any copyright
                                                                    copyright covering the
                                                                              covering the

O’Neil Photograph
O'Neil Photograph is invalid, and
                  is invalid, and the
                                  the depiction
                                      depiction of
                                                of Ms.
                                                   Ms. Ratajkowski
                                                       Ratajkowski featured
                                                                   featured in the O'Neil
                                                                            in the O’Neil

Photograph is
Photograph is merely
              merely unoriginal
                     unoriginal scenes
                                scenes aa faire.
                                          faire.

            b. The Second,
            b. The Second, Fourth,
                           Fourth, Seventh,
                                   Seventh, Eighth, Ninth, and
                                            Eighth, Ninth, and Tenth,
                                                               Tenth, Affirmative
                                                                      Affirmative
               Defenses Should
               Defenses        Not Be
                        Should Not    Dismissed
                                   Be Dismissed

       Defendants’ Second
       Defendants'        Affirmative Defense
                   Second Affirmative Defense is
                                              is non-infringement.
                                                 non-infringement. Defendants'
                                                                   Defendants’ Fourth
                                                                               Fourth

Affirmative Defense
Affirmative Defense is
                    is fair use. Cariou,
                       fair use. Cariou, 714 F.3d at
                                         714 F.3d at 705.
                                                     705. Defendants'
                                                          Defendants’ Seventh Affirmative
                                                                      Seventh Affirmative

Defense is
Defense is for authorized use.
           for authorized use. Defendants'
                               Defendants’ Eighth Affirmative Defense
                                           Eighth Affirmative Defense is innocent intent.
                                                                      is innocent intent.

Innocent intent
Innocent intent refers
                refers to
                       to the
                          the downward
                              downward adjustment
                                       adjustment in the amount
                                                  in the amount of
                                                                of statutory
                                                                   statutory damages available
                                                                             damages available

where "the
where “the infringer
           infringer was
                     was not
                         not aware
                             aware and
                                   and had
                                       had no
                                           no reason to believe
                                              reason to believe that
                                                                that his
                                                                     his or
                                                                         or her
                                                                            her acts
                                                                                acts constituted
                                                                                     constituted

an infringement
an              of copyright."
   infringement of copyright.” 17
                               17 U.S.C.
                                  U.S.C. §§ 504(c)(2). Defendants’ Ninth
                                            504(c)(2). Defendants' Ninth Affirmative
                                                                         Affirmative Defense
                                                                                     Defense is
                                                                                             is

lack of
lack of willfull
        willfull infringement. Id. Defendants'
                 infringement. Id. Defendants’ Tenth
                                               Tenth Affirmative
                                                     Affirmative Defense
                                                                 Defense is constitutional
                                                                         is constitutional

defenses. 17
defenses. 17 U.S.C.
             U.S.C. §107.
                    §107.

       As discussed
       As discussed in
                    in Point
                       Point II above, the
                             II above, the Instagram
                                           Instagram Stories Post is
                                                     Stories Post is fair use. Accordingly,
                                                                     fair use. Accordingly, it
                                                                                            it is
                                                                                               is

not an
not an infringing
       infringing use,
                  use, the
                       the use
                           use is
                               is authorized,
                                  authorized, Ms.
                                              Ms. Ratajkowski
                                                  Ratajkowski had
                                                              had innocent intent and
                                                                  innocent intent and was
                                                                                      was not
                                                                                          not


                                                   16
                                                   16
            Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 23 of 30




willfully infringing
willfully infringing. The
                      The Instagram
                          Instagram Stories Post and
                                    Stories Post and its
                                                     its fair use of
                                                         fair use of the
                                                                     the O'Neil
                                                                         O’Neil Photograph
                                                                                Photograph are
                                                                                           are

protected by
protected by the
             the United
                 United States Constitution.
                        States Constitution.

              c. The
              c. The Fifth
                     Fifth and Sixth Affirmative
                           and Sixth Affirmative Defenses
                                                 Defenses Should
                                                          Should Not
                                                                 Not be Dismissed
                                                                     be Dismissed

           Defendants’ Fifth
           Defendants' Fifth Affirmative
                             Affirmative Defense
                                         Defense is
                                                 is estoppel. “Estoppel requires
                                                    estoppel. "Estoppel requires that
                                                                                 that the
                                                                                      the plaintiff
                                                                                          plaintiff

aid the
aid the defendant
        defendant in
                  in committing the acts
                     committing the acts alleged
                                         alleged to
                                                 to constitute
                                                    constitute infringement
                                                               infringement or
                                                                            or that
                                                                               that plaintiff
                                                                                    plaintiff induce
                                                                                              induce

or cause
or cause defendant
         defendant to
                   to perform
                      perform such
                              such acts."
                                   acts.” Coleman
                                          Coleman v. ESPN, Inc.,
                                                  v. ESPN, Inc., 764 F. Supp.
                                                                 764 F.       290, 295
                                                                        Supp. 290, 295

(S.D.N.Y. 1991).
(S.D.N.Y. 1991). Defendants'
                 Defendants’ Sixth Affirmative Defense
                             Sixth Affirmative Defense is
                                                       is waiver.
                                                          waiver. Coach, Inc. v.
                                                                  Coach, Inc.    Kmart Corps.,
                                                                              v. Kmart Corps.,

756 F.
756 F. Supp. 2d 421,
       Supp. 2d 421, 428
                     428 (S.D.N.Y.
                         (S.D.N.Y. 2010)
                                   2010) ("Waiver
                                         (“Waiver is the intentional
                                                  is the intentional relinquishment of aa known
                                                                     relinquishment of    known

right.”)
right.")

           Plaintiff took
           Plaintiff took the
                          the O'Neil
                              O’Neil Photograph
                                     Photograph of
                                                of Ms.
                                                   Ms. Ratajkowski
                                                       Ratajkowski without
                                                                   without her consent and
                                                                           her consent and despite
                                                                                           despite

her clear
her       signal that
    clear signal that she
                      she did
                          did not want to
                              not want to be
                                          be photographed.
                                             photographed. He
                                                           He then
                                                              then attempted
                                                                   attempted to
                                                                             to license
                                                                                license the
                                                                                        the

O’Neil Photograph
O'Neil Photograph in order to
                  in order to exploit Ms. Ratajkowski's
                              exploit Ms. Ratajkowski’s fame
                                                        fame and
                                                             and notoriety,
                                                                 notoriety, seeking
                                                                            seeking to
                                                                                    to make
                                                                                       make

money off
money off of
          of her
             her without
                 without her
                         her involvement
                             involvement or
                                         or consent. Because Plaintiff
                                            consent. Because Plaintiff would
                                                                       would have
                                                                             have no
                                                                                  no image to
                                                                                     image to

attempt to
attempt to license
           license without
                   without Ms.
                           Ms. Ratajkowski,
                               Ratajkowski, he
                                            he is estopped from
                                               is estopped from claiming that Ms.
                                                                claiming that Ms. Ratajkowski's
                                                                                  Ratajkowski’s

use of
use of the
       the O'Neil
           O’Neil Photograph
                  Photograph has
                             has damaged
                                 damaged him,
                                         him, and
                                              and he
                                                  he has
                                                     has waived
                                                         waived his
                                                                his right
                                                                    right to
                                                                          to allege
                                                                             allege

infringement against
infringement against Ms.
                     Ms. Ratajkowski.
                         Ratajkowski.

              d. The
              d. The Eleventh, Thirteenth, and
                     Eleventh, Thirteenth, and Fourteenth Affirmative Defenses
                                               Fourteenth Affirmative Defenses Should Not
                                                                               Should Not
                 be Dismissed
                 be Dismissed

           Defendants’ Eleventh
           Defendants'          Affirmative Defense
                       Eleventh Affirmative Defense is
                                                    is copyright misuse. Coleman,
                                                       copyright misuse. Coleman, 764 F. Supp.
                                                                                  764 F.       at
                                                                                         Supp. at

295 (S.D.N.Y.
295           1991) ("The
    (S.D.N.Y. 1991) (“The defense
                          defense of
                                  of copyright
                                     copyright misuse
                                               misuse prevents
                                                      prevents aa copyright
                                                                  copyright owner
                                                                            owner from
                                                                                  from

recovering for
recovering for infringement where he
               infringement where he has
                                     has impermissibly
                                         impermissibly extended
                                                       extended the
                                                                the copyright
                                                                    copyright monopoly
                                                                              monopoly in
                                                                                       in aa

manner which
manner which constitutes
             constitutes an
                         an unreasonable restraint of
                            unreasonable restraint of trade.")
                                                      trade.”) Defendants'
                                                               Defendants’ Thirteenth
                                                                           Thirteenth

Affirmative Defense
Affirmative Defense is unclean hands.
                    is unclean hands. "In
                                      “In aa copyright
                                             copyright case,
                                                       case, the
                                                             the defense
                                                                 defense of
                                                                         of unclean
                                                                            unclean hands
                                                                                    hands

requires that
requires that the
              the plaintiff
                  plaintiff either
                            either participated
                                   participated in
                                                in the
                                                   the acts
                                                       acts of
                                                            of infringement
                                                               infringement or
                                                                            or that
                                                                               that plaintiff
                                                                                    plaintiff


                                                   17
                                                   17
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 24 of 30




committed some
committed some ‘transgression’
               `transgression' …   resulting in
                               ... resulting in harm
                                                harm or
                                                     or prejudice
                                                        prejudice to
                                                                  to the
                                                                     the defendant."
                                                                         defendant.” Id.
                                                                                     Id.

Defendants’ Fourteenth
Defendants' Fourteenth Affirmative
                       Affirmative Defense
                                   Defense is
                                           is bad
                                              bad faith.
                                                  faith.

       As discussed
       As discussed in
                    in detail
                       detail in Point V
                              in Point V below,
                                         below, Plaintiff
                                                Plaintiff and
                                                          and his
                                                              his counsel brought this
                                                                  counsel brought this case
                                                                                       case

knowing that
knowing that the
             the damages
                 damages they
                         they could
                              could collect,
                                    collect, if
                                             if any,
                                                any, were
                                                     were miniscule
                                                          miniscule and
                                                                    and completely
                                                                        completely out
                                                                                   out of
                                                                                       of

proportion with
proportion with the
                the cost
                    cost of
                         of bringing
                            bringing such
                                     such litigation.
                                          litigation. Plaintiff's
                                                      Plaintiff’s counsel
                                                                  counsel has
                                                                          has aa proven
                                                                                 proven track
                                                                                        track record
                                                                                              record

of launching
of launching full scale and
             full scale and excessive
                            excessive litigation merely to
                                      litigation merely to extort
                                                           extort exorbitant settlements over
                                                                  exorbitant settlements over

negligible infringement.
negligible               Accordingly, this
           infringement. Accordingly, this case is aa misuse
                                           case is    misuse of
                                                             of copyright and was
                                                                copyright and was brought
                                                                                  brought in
                                                                                          in bad
                                                                                             bad

faith with
faith with unclean
           unclean hands.
                   hands.

       Because these
       Because these affirmative
                     affirmative defenses are valid
                                 defenses are valid and
                                                    and supported
                                                        supported by
                                                                  by the
                                                                     the evidence,
                                                                         evidence, Plaintiff's
                                                                                   Plaintiff’s

Cross-Motion for
Cross-Motion for Summary
                 Summary Judgment must be
                         Judgment must be denied.
                                          denied.

                                             POINT
                                             POINT IVIV
                            Plaintiff Is
                            Plaintiff    Not Entitled
                                      Is Not          to Any
                                             Entitled to Any Damages
                                                             Damages

       Plaintiff tries
       Plaintiff tries to
                       to downplay the fact
                          downplay the      that there
                                       fact that there is
                                                       is no
                                                          no evidence
                                                             evidence that
                                                                      that the
                                                                           the Instagram
                                                                               Instagram Stories
                                                                                         Stories

Post caused
Post caused any
            any damages
                damages by
                        by incorrectly
                           incorrectly claiming
                                       claiming the
                                                the issue
                                                    issue is
                                                          is not
                                                             not relevant to the
                                                                 relevant to the Motions
                                                                                 Motions for
                                                                                         for

Summary
Summary Judgment. As discussed
        Judgment. As discussed above,
                               above, Plaintiff's
                                      Plaintiff’s own
                                                  own testimony
                                                      testimony and
                                                                and document
                                                                    document production
                                                                             production

shows that
shows that the
           the O'Neil
               O’Neil Photograph
                      Photograph was
                                 was not
                                     not and
                                         and would
                                             would never
                                                   never be
                                                         be licensed. And yet,
                                                            licensed. And yet, Plaintiff
                                                                               Plaintiff

brought this
brought this case,
             case, originally
                   originally seeking
                              seeking actual
                                      actual damages.
                                             damages. In
                                                      In his
                                                         his supplemental
                                                             supplemental initial disclosures
                                                                          initial disclosures

Plaintiff instead
Plaintiff         stated he
          instead stated he was
                            was seeking
                                seeking $30,000
                                        $30,000 in
                                                in statutory
                                                   statutory damages.
                                                             damages.

       Despite Plaintiff's
       Despite Plaintiff’s citation
                           citation to
                                    to Feltner,
                                       Feltner, this
                                                this District
                                                     District has
                                                              has found
                                                                  found that
                                                                        that aa defendant
                                                                                defendant was
                                                                                          was entitled
                                                                                              entitled

to summary
to summary judgment
           judgment where
                    where "plaintiff
                          “plaintiff provide[d]
                                     provide[d] absolutely
                                                absolutely no
                                                           no evidence
                                                              evidence from which aa
                                                                       from which

reasonable inference
reasonable inference in [his] favor
                     in [his] favor may
                                    may be
                                        be drawn"
                                           drawn” on
                                                  on the
                                                     the issue
                                                         issue of
                                                               of his
                                                                  his entitlement to statutory
                                                                      entitlement to statutory

damages. Papazian
damages. Papazian v. Sony Music
                  v. Sony Music Entm't,
                                Entm’t, No.
                                        No. 16-CV-07911
                                            16-CV-07911 (RJS),
                                                        (RJS), 2017
                                                               2017 WL
                                                                    WL 4339662,
                                                                       4339662, at
                                                                                at *6
                                                                                   *6

(S.D.N.Y. Sept.
(S.D.N.Y.       28, 2017);
          Sept. 28, 2017); Granger
                           Granger v.
                                   v. Gill Abstract Corp.,
                                      Gill Abstract Corp., 566 F. Supp.
                                                           566 F.       2d 323,
                                                                  Supp. 2d      326 (S.D.N.Y.
                                                                           323, 326 (S.D.N.Y.




                                                 18
                                                 18
          Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 25 of 30




2008) (granting
2008) (granting defendants'
                defendants’ motion
                            motion for summary judgment
                                   for summary judgment "to
                                                        “to the
                                                            the extent
                                                                extent that
                                                                       that plaintiff
                                                                            plaintiff may
                                                                                      may not
                                                                                          not

recover statutory
recover statutory damages").
                  damages”).

        As discussed
        As discussed in
                     in detail
                        detail in
                               in Defendants'
                                  Defendants’ Motion
                                              Motion for
                                                     for Summary
                                                         Summary Judgment, statutory damages
                                                                 Judgment, statutory damages

are not
are not appropriate
        appropriate here,
                    here, where
                          where there
                                there was
                                      was no
                                          no possibility
                                             possibility of
                                                         of actual
                                                            actual damages.
                                                                   damages. Instead, statutory
                                                                            Instead, statutory

damages should
damages should bear
               bear some
                    some relationship to the
                         relationship to the actual
                                             actual damages
                                                    damages suffered
                                                            suffered and
                                                                     and are
                                                                         are not intended to
                                                                             not intended to

provide aa plaintiff
provide    plaintiff with
                     with aa windfall
                             windfall recovery.
                                      recovery. Peer
                                                Peer Int'l
                                                     Int’l Corp.
                                                           Corp. v. Luna Records,
                                                                 v. Luna Records, Inc.,
                                                                                  Inc., 887 F. Supp.
                                                                                        887 F. Supp.

560, 568 (S.D.N.Y.
560, 568 (S.D.N.Y. 1995);
                   1995); Warner Bros., Inc.
                          Warner Bros., Inc. v. Dae Rim
                                             v. Dae Rim Trading, Inc., 677
                                                        Trading, Inc., 677 F.Supp.
                                                                           F.Supp. 740,
                                                                                   740, 769
                                                                                        769

(S.D.N.Y.1988) (citing
(S.D.N.Y.1988) (citing Lottie
                       Lottie Joplin
                              Joplin Thomas
                                     Thomas Trust
                                            Trust v.
                                                  v. Crown Publishers, 592
                                                     Crown Publishers,     F.2d 651
                                                                       592 F.2d     (2d
                                                                                651 (2d

Cir.1978).
Cir.1978).

        Additionally, Plaintiff
        Additionally, Plaintiff is
                                is completely
                                   completely barred
                                              barred from
                                                     from collecting statutory damages
                                                          collecting statutory damages under
                                                                                       under 17
                                                                                             17

U.S.C. §412
U.S.C. §412 if the O'Neil
            if the O’Neil Photograph
                          Photograph was
                                     was not
                                         not published.
                                             published. Plaintiff
                                                        Plaintiff alleges
                                                                  alleges the
                                                                          the O'Neil
                                                                              O’Neil Photograph
                                                                                     Photograph

was taken
was taken on
          on September 13, 2019
             September 13, 2019 and
                                and the
                                    the Instagram
                                        Instagram Stories Post was
                                                  Stories Post was posted
                                                                   posted for 24 hours
                                                                          for 24 hours on
                                                                                       on or
                                                                                          or

around September
around           18, 2019.
       September 18, 2019. Def.
                           Def. 56.1 ¶31; Plaintiff's
                                56.1 ¶31; Plaintiff’s Rule
                                                      Rule 56.
                                                           56. 11 ¶25.
                                                                  ¶25. The
                                                                       The ‘330 Registration has
                                                                           '330 Registration has

an effective
an effective date
             date of
                  of October
                     October 3,
                             3, 2019.
                                2019. Schnapp Decl. Exhibit
                                      Schnapp Decl. Exhibit B.
                                                            B. 17
                                                               17 U.S.C.
                                                                  U.S.C. §412
                                                                         §412 bars
                                                                              bars the
                                                                                   the recovery
                                                                                       recovery

of statutory
of statutory damages
             damages for
                     for infringement of an
                         infringement of an unpublished
                                            unpublished work
                                                        work that
                                                             that occurred
                                                                  occurred prior
                                                                           prior to
                                                                                 to the
                                                                                    the effective
                                                                                        effective

date of
date of registration.
        registration.

        The Copyright
        The Copyright Act
                      Act defines publication as
                          defines publication as "the
                                                 “the distribution
                                                      distribution of
                                                                   of copies
                                                                      copies …   of aa work
                                                                             ... of    work to
                                                                                            to the
                                                                                               the

public by
public by sale
          sale or
               or other
                  other transfer
                        transfer of
                                 of ownership,
                                    ownership, or
                                               or by
                                                  by rental,
                                                     rental, lease, or lending.
                                                             lease, or lending. The
                                                                                The offering
                                                                                    offering to
                                                                                             to

distribute copies
distribute copies …   to aa group
                  ... to    group of
                                  of persons
                                     persons for
                                             for purposes
                                                 purposes of
                                                          of further distribution, public
                                                             further distribution, public

performance, or
performance,    public display,
             or public display, constitutes publication.” 17
                                constitutes publication." 17 U.S.C.
                                                             U.S.C. §101.
                                                                    §101. This Court has
                                                                          This Court has found
                                                                                         found

that it
that it is
        is unclear
           unclear whether
                   whether providing
                           providing photographs
                                     photographs to
                                                 to aa single
                                                       single licensing
                                                              licensing agency
                                                                        agency would
                                                                               would constitute
                                                                                     constitute

“publication”. Palmer/Kane
"publication". Palmer/Kane LLC
                           LLC v.
                               v. Gareth Stevens Publg,
                                  Gareth Stevens Publg, No.
                                                        No. 1:15-CV-7404-GHW,
                                                            1:15-CV-7404-GHW, 2017
                                                                              2017 WL
                                                                                   WL

3973957, at
3973957, at *11 (S.D.N.Y. Sept.
            *11 (S.D.N.Y.       7, 2017).
                          Sept. 7, 2017).



                                                  19
                                                  19
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 26 of 30




       “It has
       "It has long
               long been
                    been settled
                         settled that
                                 that the
                                      the taking
                                          taking of
                                                 of orders
                                                    orders through
                                                           through employment of samples,
                                                                   employment of samples,

catalogs, or
catalogs, or advertisements
             advertisements of
                            of aa work
                                  work does
                                       does not
                                            not amount
                                                amount to
                                                       to publication
                                                          publication of
                                                                      of the
                                                                         the work."
                                                                             work.” Hub
                                                                                    Hub Floral
                                                                                        Floral

Corp.
Corp. v. Royal Brass
      v. Royal Brass Corp., 454 F.2d
                     Corp., 454 F.2d 1226,
                                     1226, 1229
                                           1229 (2d
                                                (2d Cir.
                                                    Cir. 1972).
                                                         1972). The
                                                                The case
                                                                    case at
                                                                         at hand
                                                                            hand is analogous
                                                                                 is analogous

to Hub
to Hub Floral,
       Floral, where
               where the
                     the court
                         court found
                               found that
                                     that the
                                          the distribution
                                              distribution of
                                                           of samples,
                                                              samples, even
                                                                       even when
                                                                            when used
                                                                                 used for
                                                                                      for the
                                                                                          the

purpose of
purpose of taking
           taking orders,
                  orders, did
                          did not
                              not amount
                                  amount to
                                         to aa publication
                                               publication when
                                                           when the
                                                                the product
                                                                    product was
                                                                            was not sold or
                                                                                not sold or made
                                                                                            made

available to
available to the
             the public.
                 public. Id.
                         Id. Similarly, when only
                             Similarly, when only "a
                                                  “a few
                                                     few trusted
                                                         trusted customers were allowed
                                                                 customers were allowed to
                                                                                        to see
                                                                                           see the
                                                                                               the

designs in
designs in confidence"
           confidence” and
                       and no
                           no products
                              products "could
                                       “could be
                                              be made
                                                 made until
                                                      until after
                                                            after purchase"
                                                                  purchase” the
                                                                            the distribution
                                                                                distribution did
                                                                                             did

not qualify
not         as aa publication.
    qualify as    publication. Peter
                               Peter Pan
                                     Pan Fabrics,
                                         Fabrics, Inc.
                                                  Inc. v. Dan River
                                                       v. Dan River Mills,
                                                                    Mills, Inc.,
                                                                           Inc., 295
                                                                                 295 F.
                                                                                     F. Supp. 1366,
                                                                                        Supp. 1366,

1368 (S.D.N.Y.),
1368 (S.D.N.Y.), aff
                 aff’d, 415 F.2d
                     d, 415 F.2d 1007
                                 1007 (2d
                                      (2d Cir.
                                          Cir. 1969).
                                               1969).

       Here, the
       Here, the only
                 only evidence Plaintiff provides
                      evidence Plaintiff provides to
                                                  to support
                                                     support his
                                                             his claim
                                                                 claim of
                                                                       of publication
                                                                          publication is
                                                                                      is that
                                                                                         that

“Plaintiff uploaded
"Plaintiff          the [O'Neil]
           uploaded the [O’Neil] Photograph
                                 Photograph to
                                            to Splash,
                                               Splash, aa stock
                                                          stock photography
                                                                photography agency
                                                                            agency which
                                                                                   which makes
                                                                                         makes

Plaintiff’s photographs
Plaintiff's photographs available
                        available for licensing in
                                  for licensing in exchange
                                                   exchange for
                                                            for aa fee.” Plaintiff’s Rule
                                                                   fee." Plaintiff's Rule 56.1
                                                                                          56.1

Statement ¶24. Splash
Statement ¶24.        News ("Splash")
               Splash News (“Splash”) is
                                      is aa membership
                                            membership service,
                                                       service, where
                                                                where users
                                                                      users must
                                                                            must have
                                                                                 have an
                                                                                      an

account in
account    order to
        in order to see
                    see the
                        the photographs
                            photographs available
                                        available to
                                                  to license.
                                                     license. Splash also offers
                                                              Splash also offers only
                                                                                 only sample
                                                                                      sample

photographs —
photographs – usually
              usually featuring watermarks and
                      featuring watermarks and in
                                               in poor
                                                  poor resolution – on
                                                       resolution — on their
                                                                       their site
                                                                             site until
                                                                                  until aa user
                                                                                           user

actually purchases
actually purchases aa clean
                      clean copy of the
                            copy of the photograph.
                                        photograph. Schnapp Decl. Exhibit
                                                    Schnapp Decl. Exhibit C.
                                                                          C. There is no
                                                                             There is no

evidence that
evidence that the
              the O'Neil
                  O’Neil Photograph
                         Photograph was
                                    was ever
                                        ever licensed. Accordingly, providing
                                             licensed. Accordingly, providing the
                                                                              the O'Neil
                                                                                  O’Neil

Photograph to
Photograph to Splash is merely
              Splash is merely the
                               the use
                                   use of
                                       of aa sample
                                             sample and
                                                    and does
                                                        does not
                                                             not qualify
                                                                 qualify as
                                                                         as publication.
                                                                            publication.

       Plaintiff did
       Plaintiff did not
                     not produce
                         produce any
                                 any documents or testimony
                                     documents or testimony that
                                                            that the
                                                                 the O'Neil
                                                                     O’Neil Photograph
                                                                            Photograph was
                                                                                       was

ever actually
ever actually offered
              offered for
                      for sale
                          sale to
                               to the
                                  the public
                                      public as
                                             as required by 17
                                                required by 17 U.S.C.
                                                               U.S.C. §101.
                                                                      §101. Accordingly,
                                                                            Accordingly, the
                                                                                         the

O’Neil Photograph
O'Neil Photograph was
                  was never
                      never published,
                            published, and
                                       and statutory
                                           statutory damages are barred
                                                     damages are barred by
                                                                        by 17
                                                                           17 U.S.C.
                                                                              U.S.C. §412.
                                                                                     §412.




                                                 20
                                                 20
          Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 27 of 30




                                          POINT
                                          POINT VV
                  Defendants’ Motion
                  Defendants' Motion for Attorneys’ Fees
                                     for Attorneys'      Should Be
                                                    Fees Should Be Granted
                                                                   Granted

         Defendants are
         Defendants are entitled
                        entitled to
                                 to attorneys'
                                    attorneys’ fees
                                               fees under
                                                    under two
                                                          two theories.
                                                              theories. First,
                                                                        First, if Defendants’ Motion
                                                                               if Defendants' Motion

for Summary
for Summary Judgment
            Judgment is granted, then
                     is granted, then Defendants
                                      Defendants are
                                                 are entitled
                                                     entitled to
                                                              to an
                                                                 an award
                                                                    award of
                                                                          of attorneys'
                                                                             attorneys’ fees as
                                                                                        fees as

aa prevailing
   prevailing party
              party under
                    under the
                          the copyright act. 17
                              copyright act. 17 U.S.C.
                                                U.S.C. §505;
                                                       §505; Polsby
                                                             Polsby v. St. Martin's
                                                                    v. St. Martin’s Press,
                                                                                    Press, Inc.,
                                                                                           Inc., 88

F. App'x
F. App’x 90,
         90, 92
             92 (2d
                (2d Cir.
                    Cir. 2001).
                         2001).

         Second, attorneys’ fees
         Second, attorneys'      are appropriate
                            fees are appropriate under
                                                 under FRCP
                                                       FRCP 11,
                                                            11, 28
                                                                28 U.S.C.
                                                                   U.S.C. §1927
                                                                          §1927 and
                                                                                and the
                                                                                    the Court's
                                                                                        Court’s

inherent powers
inherent powers because
                because this
                        this case
                             case is
                                  is frivolous, objectively unreasonable,
                                     frivolous, objectively unreasonable, and
                                                                          and brought
                                                                              brought in bad
                                                                                      in bad

faith.
faith.

         Courts in
         Courts in neighboring
                   neighboring Districts
                               Districts have
                                         have found
                                              found that
                                                    that where
                                                         where Mr.
                                                               Mr. Liebowitz brought aa case,
                                                                   Liebowitz brought    case, as
                                                                                              as

he did
he     here, seeking
   did here, seeking $30,000 for infringement
                     $30,000 for infringement of
                                              of one
                                                 one photograph
                                                     photograph without
                                                                without any
                                                                        any evidence
                                                                            evidence of
                                                                                     of actual
                                                                                        actual

damages, it
damages,    amounted to
         it amounted to sanctionable
                        sanctionable frivolity. Adlife Mktg.
                                     frivolity. Adlife Mktg. &
                                                             & Commc’ns
                                                               Commc'ns Co., Inc. v.
                                                                        Co., Inc. v.

Buckingham Bros.,
Buckingham Bros., LLC, No. 519CV0796LEKCFH,
                  LLC, No.                  2020 WL
                           519CV0796LEKCFH, 2020 WL 4795287,
                                                    4795287, at
                                                             at *7 (N.D.N.Y. Aug.
                                                                *7 (N.D.N.Y. Aug.

18, 2020);
18, 2020); See
           See Seelie
               Seelie v.
                      v. Original Media Grp.
                         Original Media      LLC, No.
                                        Gip. LLC, No. 19-CV-5643,
                                                      19-CV-5643, 2020
                                                                  2020 WL
                                                                       WL 136659,
                                                                          136659, at
                                                                                  at *2
                                                                                     *2

(E.D.N.Y. Jan.
(E.D.N.Y.      13, 2020);
          Jan. 13, 2020); see
                          see also
                              also Bryant
                                   Bryant v. Media Right
                                          v. Media Right Prods.,
                                                         Prods., 603
                                                                 603 F.3d
                                                                     F.3d 135,
                                                                          135, 143-44
                                                                               143-44 (2d
                                                                                      (2d Cir.
                                                                                          Cir.

2010); Stridiron
2010); Stridiron v.
                 v. Cmty. Broadcasters, LLC,
                    Cmty. Broadcasters, LLC, No.
                                             No. 519CV108MADATB, 2019 WL
                                                 519CV108MADATB, 2019 WL 2569863,
                                                                         2569863, at
                                                                                  at

*1 (N.D.N.Y.
*1 (N.D.N.Y. June 21, 2019)
             June 21, 2019) (noting
                            (noting aa lack of support
                                       lack of support for maximum statutory
                                                       for maximum statutory damages, and
                                                                             damages, and

stating that
stating that "courts
             “courts have
                     have found
                          found the
                                the statutory
                                    statutory minimum
                                              minimum of
                                                      of $750
                                                         $750 to
                                                              to be
                                                                 be aa more
                                                                       more appropriate
                                                                            appropriate award"
                                                                                        award”

for the
for the infringement
        infringement of
                     of aa single
                           single photograph
                                  photograph when
                                             when aa plaintiff
                                                     plaintiff does
                                                               does not
                                                                    not provide
                                                                        provide any
                                                                                any evidence
                                                                                    evidence

supporting aa higher
supporting    higher amount);
                     amount); cf.
                              cf. Baker
                                  Baker v.
                                        v. Urban
                                           Urban Outfitters, Inc., 431
                                                 Ouffitters, Inc., 431 F.
                                                                       F. Supp. 2d 351,
                                                                          Supp. 2d 351, 363
                                                                                        363

(S.D.N.Y. 2006
(S.D.N.Y. 2006 (imposing
               (imposing sanctions
                         sanctions under the court's
                                   under the court’s inherent authority for
                                                     inherent authority for an
                                                                            an improper and
                                                                               improper and

unreasonable claim
unreasonable claim of
                   of actual
                      actual damages, finding it
                             damages, finding it significant
                                                 significant that
                                                             that the
                                                                  the attorney
                                                                      attorney was
                                                                               was "clearly
                                                                                   “clearly aware
                                                                                            aware

of the
of the law”).
       law").




                                                 21
                                                 21
         Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 28 of 30




       While generally
       While generally the
                       the statutory
                           statutory minimum
                                     minimum is
                                             is $750,
                                                $750, if
                                                      if any
                                                         any alleged
                                                             alleged infringement
                                                                     infringement was
                                                                                  was

innocent, then
innocent, then the
               the statutory
                   statutory minimum
                             minimum may
                                     may be
                                         be reduced to $200.
                                            reduced to $200. 17
                                                             17 U.S.C.
                                                                U.S.C. §
                                                                       § 504(c)(2).
                                                                         504(c)(2). Use
                                                                                    Use of
                                                                                        of the
                                                                                           the

“innocent infringer"
"innocent infringer” damage
                     damage reduction
                            reduction is appropriate in
                                      is appropriate in cases
                                                        cases where
                                                              where the
                                                                    the defendant
                                                                        defendant proves
                                                                                  proves that
                                                                                         that it
                                                                                              it

did not
did not know about plaintiff's
        know about plaintiff’s copyright and immediately
                               copyright and immediately ceased
                                                         ceased its
                                                                its infringing conduct upon
                                                                    infringing conduct upon

being made
being made aware
           aware of
                 of plaintiff's
                    plaintiff’s copyright
                                copyright claim.
                                          claim. Nat'l
                                                 Nat’l Football
                                                       Football League
                                                                League v. PrimeTime 24
                                                                       v. PrimeTime 24 Joint
                                                                                       Joint

Venture, 131 F.
Venture, 131 F. Supp. 2d 458,
                Supp. 2d 458, 477
                              477 (S.D.N.Y.
                                  (S.D.N.Y. 2001).
                                            2001). Here,
                                                   Here, Ms.
                                                         Ms. Ratajkowski
                                                             Ratajkowski was
                                                                         was unaware
                                                                             unaware that
                                                                                     that aa

picture of
picture of her
           her own
               own image
                   image that
                         that could
                              could not
                                    not otherwise
                                        otherwise be
                                                  be licensed was eligible
                                                     licensed was          for copyright
                                                                  eligible for copyright

protection, and
protection, and due
                due to
                    to the
                       the nature
                           nature of
                                  of the
                                     the social
                                         social media
                                                media platform,
                                                      platform, the
                                                                the Instagram
                                                                    Instagram Stories Post was
                                                                              Stories Post was

automatically deleted
automatically deleted well
                      well before
                           before Ms.
                                  Ms. Ratajkowski
                                      Ratajkowski became
                                                  became aware
                                                         aware of
                                                               of Plaintiff's
                                                                  Plaintiff’s claim.
                                                                              claim.

       Because the
       Because the statutory
                   statutory minimum
                             minimum of
                                     of $200 would be
                                        $200 would be the
                                                      the only
                                                          only appropriate
                                                               appropriate statutory
                                                                           statutory award,
                                                                                     award,

O’Neil has
O'Neil     suffered no
       has suffered no actual
                       actual damages, and Liebowitz
                              damages, and           has been
                                           Liebowitz has been told
                                                              told many
                                                                   many times
                                                                        times that
                                                                              that $30,000
                                                                                   $30,000 is
                                                                                           is

an inappropriate
an               award for
   inappropriate award     the alleged
                       for the alleged infringement
                                       infringement of
                                                    of one
                                                       one photograph,
                                                           photograph, it
                                                                       it is clear that
                                                                          is clear that this
                                                                                        this action
                                                                                             action

is frivolous
is           and unreasonable.
   frivolous and unreasonable. Baker,
                               Baker, 431
                                      431 F.
                                          F. Supp. 2d at
                                             Supp. 2d at 358
                                                         358 (S.D.N.Y.
                                                             (S.D.N.Y. 2006)
                                                                       2006) ("[R]ather
                                                                             (“[R]ather than
                                                                                        than

pursuing resolution
pursuing resolution of
                    of aa fairly minor dispute
                          fairly minor dispute in
                                               in good
                                                  good faith, the record
                                                       faith, the        suggests that
                                                                  record suggests that [plaintiff]
                                                                                       [plaintiff]

(and his
(and his counsel)
         counsel) filed and maintained
                  filed and maintained this
                                       this suit
                                            suit in an attempt
                                                 in an attempt to
                                                               to extract
                                                                  extract aa significant
                                                                             significant payment
                                                                                         payment

from perceived
from perceived ‘deep pocketed’ defendants
               'deep pocketed' defendants (and
                                          (and in
                                               in an
                                                  an attempt
                                                     attempt to
                                                             to garner publicity for
                                                                garner publicity     [plaintiff’s]
                                                                                 for [plaintiff's]

agent and
agent and for
          for his
              his lawyer).")
                  lawyer).”)

       O’Neil has
       O'Neil has acted
                  acted in an "objectively
                        in an “objectively unreasonable
                                           unreasonable manner
                                                        manner by
                                                               by asserting
                                                                  asserting an
                                                                            an utterly
                                                                               utterly meritless
                                                                                       meritless

claim and
claim and aa patently
             patently frivolous position.” Screenlife
                      frivolous position." Screenlife Establishment,
                                                      Establishment, 868
                                                                     868 F.Supp.
                                                                         F.Supp. at
                                                                                 at 51-52
                                                                                    51-52 (internal
                                                                                          (internal

quotation marks
quotation marks omitted).
                omitted). This
                          This case
                               case is objectively unreasonable
                                    is objectively unreasonable because
                                                                because it
                                                                        it is “lacking in
                                                                           is "lacking    basis”
                                                                                       in basis"

and has
and has an
        an "objective
           “objective lack of merit."
                      lack of merit.” Polsby
                                      Polsby v. St. Martin's
                                             v. St. Martin’s Press,
                                                             Press, Inc.,
                                                                    Inc., No.
                                                                          No. 97
                                                                              97 Civ.
                                                                                 Civ. 690, 2000
                                                                                      690, 2000

WL 98057,
WL 98057, at
          at *2
             *2 (S.D.N.Y.
                (S.D.N.Y. Jan. 18, 2000),
                          Jan. 18, 2000), affd,
                                          aff'd, 88 F.
                                                    F. App'x
                                                       App’x 90
                                                             90 (2d
                                                                (2d Cir.
                                                                    Cir. 2001).
                                                                         2001).




                                                  22
                                                  22
            Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 29 of 30




         Plaintiff and
         Plaintiff and his
                       his counsel
                           counsel clearly
                                   clearly did not make
                                           did not make any
                                                        any investigation
                                                            investigation into
                                                                          into whether
                                                                               whether any
                                                                                       any actual
                                                                                           actual

damage occurred
damage occurred before
                before they
                       they alleged
                            alleged infringement
                                    infringement by
                                                 by Defendants.
                                                    Defendants. They claimed actual
                                                                They claimed actual damages
                                                                                    damages

that were
that were wildly
          wildly out
                 out of
                     of proportion
                        proportion for what any
                                   for what any use
                                                use of
                                                    of the
                                                       the O'Neil
                                                           O’Neil Photograph
                                                                  Photograph could
                                                                             could possibly
                                                                                   possibly be
                                                                                            be

worth. It
worth. It was
          was obvious
              obvious from
                      from before
                           before the
                                  the filing of the
                                      filing of the Complaint
                                                    Complaint that
                                                              that these
                                                                   these allegations
                                                                         allegations were
                                                                                     were

baseless.
baseless.

         Plaintiff knew
         Plaintiff      that the
                   knew that the O'Neil
                                 O’Neil Photograph
                                        Photograph had
                                                   had no
                                                       no value
                                                          value because
                                                                because Ms.
                                                                        Ms. Ratajkowski
                                                                            Ratajkowski was
                                                                                        was

unidentifiable, and
unidentifiable, and therefore
                    therefore he
                              he had
                                 had suffered
                                     suffered no
                                              no actual
                                                 actual damages
                                                        damages at
                                                                at the
                                                                   the time
                                                                       time that
                                                                            that he filed his
                                                                                 he filed his

Complaint. Additionally,
Complaint. Additionally, the
                         the Instagram
                             Instagram Stories Post was
                                       Stories Post was automatically
                                                        automatically deleted,
                                                                      deleted, making
                                                                               making any
                                                                                      any

allegations of
allegations of damages
               damages even more unreasonable.
                       even more unreasonable. Plaintiff
                                               Plaintiff and
                                                         and his
                                                             his counsel
                                                                 counsel also
                                                                         also did
                                                                              did not do any
                                                                                  not do any

research into
research into whether
              whether or
                      or not
                         not Emrata has anything
                             Emrata has anything to
                                                 to do
                                                    do with
                                                       with the
                                                            the subject
                                                                subject matter
                                                                        matter of
                                                                               of his
                                                                                  his complaint
                                                                                      complaint

despite forcing
despite forcing Emrata to defend
                Emrata to        this case,
                          defend this case, before
                                            before they
                                                   they admitted
                                                        admitted that
                                                                 that they
                                                                      they have
                                                                           have no
                                                                                no case
                                                                                   case against
                                                                                        against

Emrata. At aa minimum,
Emrata. At    minimum, Emrata should be
                       Emrata should be awarded
                                        awarded its
                                                its attorney's
                                                    attorney’s fees
                                                               fees and
                                                                    and costs.
                                                                        costs.

         Accordingly, Defendants'
         Accordingly, Defendants’ Motion
                                  Motion for
                                         for Summary
                                             Summary Judgment and Attorneys'
                                                     Judgment and Attorneys’ Fees
                                                                             Fees should
                                                                                  should be
                                                                                         be

granted.
granted.

   IV.
   IV.       CONCLUSION
             CONCLUSION

         Plaintiff and
         Plaintiff and his
                       his counsel
                           counsel have
                                   have brought
                                        brought this
                                                this case
                                                     case in
                                                          in bad
                                                             bad faith,
                                                                 faith, attempting
                                                                        attempting to
                                                                                   to turn
                                                                                      turn aa critical
                                                                                              critical

internet post
internet post that
              that was
                   was available
                       available for
                                 for only
                                     only 24
                                          24 hours
                                             hours into
                                                   into an
                                                        an unsubstantiated
                                                           unsubstantiated payday.
                                                                           payday. This
                                                                                   This case,
                                                                                        case, and
                                                                                              and

the subsequent
the subsequent Cross-Motion
               Cross-Motion for
                            for Summary
                                Summary Judgment was brought
                                        Judgment was brought despite
                                                             despite the
                                                                     the fact that Plaintiff
                                                                         fact that Plaintiff

has not
has not produced
        produced the
                 the evidence
                     evidence necessary
                              necessary to
                                        to support
                                           support his
                                                   his claims
                                                       claims or
                                                              or dispute the fact
                                                                 dispute the      that the
                                                                             fact that the

Instagram Stories
Instagram         Post was
          Stories Post was clearly
                           clearly fair use.
                                   fair use.

         Accordingly, Plaintiff's
         Accordingly, Plaintiff’s Cross-Motion
                                  Cross-Motion for
                                               for Summary
                                                   Summary Judgment should be
                                                           Judgment should be denied and
                                                                              denied and

Defendants’ Motion
Defendants' Motion for
                   for Summary
                       Summary Judgment and Attorneys'
                               Judgment and Attorneys’ Fees
                                                       Fees should
                                                            should be
                                                                   be granted.
                                                                      granted.




                                                   23
                                                   23
 Case 1:19-cv-09769-AT Document 50 Filed 11/04/20 Page 30 of 30




Dated: October
Dated: October 28,
               28, 2020
                   2020

 New York,
 New York, New
           New York
               York


                                       NIXON PEABODY
                                       NIXON PEABODY LLP
                                                     LLP

                                      /s/Daniel Adam Schnapp/
                                      /s/Daniel Adam   Schnapp/
                                      Daniel A.
                                      Daniel A. Schnapp
                                                 Schnapp
                                      55     46 th Street
                                          W. 46th
                                      55 W.        Street
                                      New York,
                                      New   York, NY
                                                   NY 10036
                                                        10036
                                      (212) 940-3026
                                      (212) 940-3026
                                      dschnapp@nixonpeabody.com
                                      dschnapp@nixonpeabody.com
                                      Attorneys for
                                      Attorneys for Defendants
                                                    Defendants




                              24
                              24
